Exhibit 10

EXECUTION VERSION

$2,250,000,000

CREDIT AGREEMENT

dated as of

October 27, 2011

among

Consolidated Edison Company

of New York, Inc.

Consolidated Edison, Inc.

Orange and Rockland

Utilities, Inc.

The Lenders Party Hereto

and

JPMorgan Chase Bank, N.A.,

as Administrative Agent

 

 

The Royal Bank of Scotland plc and

Bank of America, N.A.,

Syndication Agents

Citibank, N.A. and

Barclays Bank PLC,

Documentation Agents

 

 

J.P. Morgan Securities LLC,

RBS Securities Inc.,

Merrill Lynch, Pierce, Fenner & Smith Incorporated,

Citigroup Global Markets Inc. and

Barclays Capital,

Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

          PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01.

   Definitions      1   

Section 1.02.

   Accounting Terms and Determinations      17   

Section 1.03.

   Types of Borrowings      17    ARTICLE 2    THE CREDITS   

Section 2.01.

   Commitments      18   

Section 2.02.

   Notice of Committed Borrowing      18   

Section 2.03.

   Competitive Bid Borrowings      19   

Section 2.04.

   Notice to Lenders; Funding of Loans      23   

Section 2.05.

   Maturity of Loans      24   

Section 2.06.

   Interest Rates      24   

Section 2.07.

   Method of Electing Interest Rates      26   

Section 2.08.

   Fees      27   

Section 2.09.

   Termination or Reduction of Commitments      28   

Section 2.10.

   Optional Prepayments      28   

Section 2.11.

   General Provisions as to Payments      29   

Section 2.12.

   Funding Losses      29   

Section 2.13.

   Computation of Interest and Fees      30   

Section 2.14.

   Notes      30   

Section 2.15.

   Regulation D Compensation      30   

Section 2.16.

   Change of Control      31   

Section 2.17.

   Increased Commitments; Additional Lenders      31   

Section 2.18.

   Letters of Credit      32   

Section 2.19.

   Extension Option      38   

Section 2.20.

   Defaulting Lenders      40    ARTICLE 3    CONDITIONS   

Section 3.01.

   Effectiveness      41   

Section 3.02.

   Borrowings and Issuances of Letters of Credit      42    ARTICLE 4   
REPRESENTATIONS AND WARRANTIES   

Section 4.01.

   Corporate Existence and Power      43   

Section 4.02.

   Corporate and Governmental Authorization; No Contravention      44   



--------------------------------------------------------------------------------

Section 4.03.

   Binding Effect      44   

Section 4.04.

   Financial Information      44   

Section 4.05.

   Litigation      45   

Section 4.06.

   Compliance with ERISA      45   

Section 4.07.

   Environmental Matters      45   

Section 4.08.

   Taxes      46   

Section 4.09.

   Subsidiaries      46   

Section 4.10.

   Investment Company Status      46   

Section 4.11.

   Full Disclosure      46    ARTICLE 5    COVENANTS   

Section 5.01.

   Information      47   

Section 5.02.

   Payment of Obligations      49   

Section 5.03.

   Maintenance of Property; Insurance      49   

Section 5.04.

   Conduct of Business and Maintenance of Existence      49   

Section 5.05.

   Compliance with Laws      50   

Section 5.06.

   Inspection of Property, Books and Records      50   

Section 5.07.

   Consolidations, Mergers and Transfers of Assets      50   

Section 5.08.

   Use of Proceeds      51   

Section 5.09.

   Negative Pledge      51   

Section 5.10.

   Debt to Total Capital      52   

Section 5.11.

   Transactions with Affiliates      52    ARTICLE 6    DEFAULTS   

Section 6.01.

   Events of Default      53   

Section 6.02.

   Notice of Default      55   

Section 6.03.

   Cash Cover      55    ARTICLE 7    THE AGENTS   

Section 7.01.

   Appointment and Authorization      55   

Section 7.02.

   Administrative Agent and Affiliates      56   

Section 7.03.

   Action by Administrative Agent      56   

Section 7.04.

   Consultation with Experts      56   

Section 7.05.

   Liability of Administrative Agent      56   

Section 7.06.

   Indemnification      57   

Section 7.07.

   Credit Decision      57   

Section 7.08.

   Successor Administrative Agent      57   

Section 7.09.

   Administrative Agent’s Fee      57   

Section 7.10.

   Other Agents      58   

 

ii



--------------------------------------------------------------------------------

ARTICLE 8    CHANGE IN CIRCUMSTANCES   

Section 8.01.

   Basis for Determining Interest Rate Inadequate or Unfair      58   

Section 8.02.

   Illegality      58   

Section 8.03.

   Increased Cost and Reduced Return      59   

Section 8.04.

   Taxes      61   

Section 8.05.

   Base Rate Loans Substituted for Affected Euro-Dollar Loans      65   

Section 8.06.

   Substitution of Lender      65    ARTICLE 9    MISCELLANEOUS   

Section 9.01.

   Notices      65   

Section 9.02.

   No Waivers      66   

Section 9.03.

   Expenses; Indemnification      66   

Section 9.04.

   Set-offs; Sharing      68   

Section 9.05.

   Amendments and Waivers      69   

Section 9.06.

   Successors and Assigns      69   

Section 9.07.

   Designated Lenders      72   

Section 9.08.

   No Reliance on Margin Stock      73   

Section 9.09.

   Confidentiality      73   

Section 9.10.

   Governing Law; Submission to Jurisdiction      74   

Section 9.11.

   Counterparts; Integration      74   

Section 9.12.

   WAIVER OF JURY TRIAL      74   

Section 9.13.

   USA PATRIOT Act Notice      75   

Section 9.14.

   No Fiduciary Duty      75   

Section 9.15.

   Survival      75   

 

COMMITMENT SCHEDULE

PRICING SCHEDULE

EXHIBIT A

 

–

    Note

EXHIBIT B

 

–

    Competitive Bid Quote Request

EXHIBIT C

 

–

    Invitation for Competitive Bid Quotes

EXHIBIT D

 

–

    Competitive Bid Quote

EXHIBIT E

 

–

    Opinion of Counsel for ConEd

EXHIBIT F

 

–

    Opinion of Counsel for Holdings

EXHIBIT G

 

–

    Opinion of Counsel for O&R

EXHIBIT H-1

    U.S. Tax Compliance Certificate for Foreign       Lenders That Are Not
Partnerships

EXHIBIT H-2

    U.S. Tax Compliance Certificate for Foreign       Participants That Are Not
Partnerships

EXHIBIT H-3

    U.S. Tax Compliance Certificate for Foreign       Participants That Are
Partnerships

EXHIBIT H-4

    U.S. Tax Compliance Certificate for Foreign     Lenders That Are
Partnerships

 

iii



--------------------------------------------------------------------------------

EXHIBIT I

 

–

    

Assignment and Assumption Agreement

EXHIBIT J

 

–

    

Designation Agreement

EXHIBIT K

 

–

    

Form of Extension Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

AGREEMENT dated as of October 27, 2011 among CONSOLIDATED EDISON COMPANY OF NEW
YORK, INC., CONSOLIDATED EDISON, INC., ORANGE AND ROCKLAND UTILITIES, INC., the
LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.

“Additional Lender” means a Person which becomes a Lender pursuant to
Section 2.17 or 2.19

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Lender and returned to the Administrative Agent (with a copy
to each Borrower).

“Affiliate” means, with respect to any Borrower, (i) any Person that directly,
or indirectly through one or more intermediaries, controls such Borrower (a
“Controlling Person”) or (ii) any Person (other than such Borrower or a
Subsidiary of such Borrower) which is controlled by or is under common control
with a Controlling Person. As used herein, the term “control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agent” means any of the Administrative Agent, the Documentation Agents and the
Syndication Agents, and “Agents” means any two or more of the foregoing.



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of its
Competitive Bid Loans, its Competitive Bid Lending Office.

“Appropriate Share” has the meaning set forth in Section 8.03(e).

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an affiliate of a Lender or (iii) an entity or an affiliate of an entity
that administers or manages a Lender.

“Assignment and Assumption Agreement” has the meaning set forth in
Section 9.06(b).

“Availability Share” means, with respect to each Borrower, at any time, the
percentage which such Borrower’s Maximum Availability bears to the aggregate
Maximum Availabilities of all Borrowers, all determined as of such time.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a governmental authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of  1/2 of 1% plus the Federal Funds Rate
for such day, or (iii) the Euro-Dollar Rate for a one-month Interest Period on
such day (or if such day is not a Euro-Dollar Business Day, the immediately
preceding Euro-Dollar Business Day) plus 1%.

“Base Rate Loan” means a Committed Loan which bears interest at a rate
determined on the basis of the Base Rate pursuant to the applicable Notice of
Committed Borrowing or Notice of Interest Rate Election or the provisions of
Section 2.07(a) or Article 8.

 

2



--------------------------------------------------------------------------------

“Base Rate Margin” means the applicable rate per annum determined in accordance
with the Pricing Schedule.

“Borrower” means each of ConEd, Holdings and O&R. References herein to “a
Borrower” or “the Borrower” in connection with any Loan or Group of Loans
hereunder are to the particular Borrower to which such Loan or Loans are made or
proposed to be made.

“Borrower’s 2010 Annual Report” means, (i) with respect to ConEd or Holdings,
such Borrower’s Annual Report on Form 10-K for the year ended December 31, 2010,
as filed with the SEC pursuant to the Exchange Act; and (ii) with respect to
O&R, which is not required to file periodic reports with the SEC pursuant to the
Exchange Act, its audited annual financial statements for 2010 which have been
posted on its website: www.oru.com.

“Borrowing” has the meaning set forth in Section 1.03.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of each Issuing Lender and each Lender, as
collateral for the Letter of Credit Liabilities, cash or deposit account
balances, and “Cash Collateral” shall refer to such cash or deposit account
balances. The Administrative Agent shall have exclusive dominion and control,
including exclusive right of withdrawal, over the account in which the Cash
Collateral is deposited. Cash Collateral posted by any Borrower hereunder and
not otherwise applied or released pursuant to other provisions of this Agreement
shall be released when all Letters of Credit to which the Letter of Credit
Liabilities secured thereby relate shall have expired or been surrendered to the
Issuing Lender, all obligations secured thereby shall have been discharged in
full and any Commitment to make a Loan or issue a Letter of Credit secured
thereby have terminated in full.

“Change in Law” means the occurrence of any of the following: (a) the adoption
or taking effect of any law, rule, regulation or treaty, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any governmental authority, or (c) the making or issuance
of any request, rules, guideline, requirement or directive (whether or not
having the force of law) by any governmental authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” after the date hereof
regardless of the date enacted, adopted, issued or implemented.

 

3



--------------------------------------------------------------------------------

“Change of Control” means: (i) with respect to any Borrower, if any person or
group of persons (within the meaning of Section 13 or 14 of the Exchange Act)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the SEC under said Act) of 40% or more of the outstanding shares
of common stock of Holdings; or, during any period of 12 consecutive calendar
months, individuals who either (a) were directors of Holdings on the first day
of such period, (b) were nominated or elected as a Holdings director by at least
a majority of such directors or (c) are serving as a Holdings director pursuant
to Holdings’ emergency by-laws shall cease to constitute a majority of Holdings’
board of directors and (ii) with respect to ConEd or O&R, if such Borrower
ceases to be Subsidiary of Holdings (other than as permitted by
Section 5.04(d)).

“Commitment” means (i) with respect to each Lender listed on the Commitment
Schedule, the amount set forth opposite such Lender’s name on the Commitment
Schedule, (ii) with respect to each Additional Lender, the amount of the
Commitment assumed by it pursuant to Section 2.17 or 2.19 and (iii) with respect
to any Eligible Assignee which becomes a Lender pursuant to Section 9.06(b), the
amount of the transferor Lender’s Commitment assigned to it pursuant to
Section 9.06(b), in each case as such amount may be changed from time to time
pursuant to Section 2.09 or 9.06(b); provided that, if the context so requires,
the term “Commitment” means the obligation of a Lender to extend credit up to
such amount to the Borrowers hereunder.

“Commitment Schedule” means the Commitment Schedule attached hereto.

“Committed Loan” means a loan made or to be made by a Lender pursuant to
Section 2.01(a); provided that, if any such loan or loans (or portions thereof)
are combined or subdivided pursuant to a Notice of Interest Rate Election, the
term “Committed Loan” shall refer to the combined principal amount resulting
from such combination or to each of the separate principal amounts resulting
from such subdivision, as the case may be.

“Competitive Bid Absolute Rate” has the meaning set forth in Section 2.03(d).

“Competitive Bid Absolute Rate Loan” means a loan made or to be made by a Lender
pursuant to an Absolute Rate Auction.

“Competitive Bid Lending Office” means, as to each Lender, its Domestic Lending
Office or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Competitive Bid Lending Office by notice to each
Borrower and the Administrative Agent; provided that any Lender may from time to
time by notice to each Borrower and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid LIBOR Loans,

 

4



--------------------------------------------------------------------------------

on the one hand, and its Competitive Bid Absolute Rate Loans, on the other hand,
in which case all references herein to the Competitive Bid Lending Office of
such Lender shall be deemed to refer to either or both of such offices, as the
context may require.

“Competitive Bid LIBOR Loan” means a loan made or to be made by a Lender
pursuant to a LIBOR Auction (including any such loan bearing interest at the
Base Rate pursuant to Section 8.01).

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d)(ii)(C).

“Competitive Bid Quote” means an offer by a Lender to make a Competitive Bid
Loan in accordance with Section 2.03.

“ConEd” means Consolidated Edison Company of New York, Inc., a New York
corporation, all of the common stock of which is owned by Holdings, and its
successors.

“Consolidated Debt” means, with respect to a Borrower, at any date, the Debt
(other than Non-recourse Debt) of such Borrower and its Consolidated
Subsidiaries, determined on a consolidated basis as of such date.

“Consolidated Subsidiary” means, with respect to a Borrower, at any date, any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Borrower in its consolidated financial statements if such
statements were prepared as of such date.

“Consolidated Total Capital” means, with respect to a Borrower, at any date, the
sum of (x) Consolidated Debt plus (y) consolidated stockholders’ equity of such
Borrower and its Consolidated Subsidiaries (including for this purpose any
amount attributable to stock which is required to be redeemed or is redeemable
at the option of the holder, if certain events or conditions occur or exist or
otherwise), in each case determined at such date.

“Credit Exposure” means, with respect to any Lender at any time, (i) the amount
of its Commitment (whether used or unused) at such time or (ii) if its
Commitment has terminated, the aggregate outstanding principal amount of its
Loans and Letter of Credit Liabilities at such time.

“Debt” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or

 

5



--------------------------------------------------------------------------------

services, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee which are capitalized in
accordance with GAAP, (v) all non-contingent obligations (and, for purposes of
Section 5.09 and the definitions of Material Debt and Material Financial
Obligations, all contingent obligations) of such Person to reimburse any bank or
other Person in respect of amounts paid under a letter of credit or similar
instrument, (vi) all Debt secured by a Lien on any asset of such Person, whether
or not such Debt is otherwise an obligation of such Person, and (vii) all
Guarantees by such Person of Debt of another Person (each such Guarantee to
constitute Debt in an amount equal to the amount of such other Person’s Debt
Guaranteed thereby).

“Default” means, with respect to a Borrower, any condition or event which
constitutes an Event of Default with respect to such Borrower or which with the
giving of notice or lapse of time or both would, unless cured or waived, become
an Event of Default with respect to such Borrower.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to the Administrative Agent or any Issuing Lender any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or the
Administrative Agent or any Issuing Lender in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Domestic Business Days after request by the
Administrative Agent, acting in good faith, to provide a confirmation in writing
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent’s receipt of such confirmation in form
and substance satisfactory to it, or (d) has become, or has a Parent that has
become, the subject of a Bankruptcy Event.

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap

 

6



--------------------------------------------------------------------------------

transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

“Designated Lender” means, with respect to any Designating Lender, an Eligible
Designee designated by it pursuant to Section 9.07(a) as a Designated Lender for
purposes of this Agreement.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 9.07(a).

“Designation Agreement” has the meaning set forth in Section 9.07(a).

“Documentation Agent” means each of Citibank, N.A. and Barclays Bank PLC, each
in its capacity as a documentation agent in respect of this Agreement.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to each Borrower and the Administrative Agent.

“Effective Date” means the date the Commitments become effective in accordance
with Section 3.01.

“Electric and/or Steam Stranded Cost” means charges in respect of prior utility
investments and commitments, including investments in generating plants,
commitments for decommissioning of generating plants, and charges under
contracts for power and energy.

“Eligible Assignee” means, subject in each case to the consent of each Issuing
Lender (each such consent not to be unreasonably withheld or delayed), (i) a
Lender; (ii) an affiliate of a Lender; (iii) an Approved Fund; and (iv) any
other Person (other than any Borrower or any Affiliate or Subsidiary of any
Borrower or a natural Person) approved by the Administrative Agent and, unless
(x) such Person is taking delivery of an assignment in connection with physical
settlement of a credit derivatives transaction or (y) an Event of Default has
occurred and is continuing with respect to such Borrower, each Borrower (each
such approval not to be unreasonably withheld or delayed). If the consent of a
Borrower to an assignment or to an Eligible Assignee is required hereunder
(including a consent to an assignment which does not meet the minimum

 

7



--------------------------------------------------------------------------------

assignment thresholds specified in paragraph (b)(i) of Section 9.06), such
Borrower shall be deemed to have given its consent five Domestic Business Days
after the date notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
such Borrower prior to such fifth Domestic Business Day.

“Eligible Designee” means a special purpose corporation that (i) is organized
under the laws of the United States or any state thereof, (ii) is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and (iii) issues (or the parent of which issues)
commercial paper rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment or the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment, including (without limitation) ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means with respect to a Borrower, such Borrower, any Subsidiary of
such Borrower and all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with such Borrower or any Subsidiary of such Borrower, are treated as a
single employer under Section 414 of the Internal Revenue Code.

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to each Borrower
and the Administrative Agent.

 

8



--------------------------------------------------------------------------------

“Euro-Dollar Loan” means a Committed Loan which bears interest at a Euro-Dollar
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election.

“Euro-Dollar Margin” means the applicable rate per annum determined in
accordance with the Pricing Schedule.

“Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.06(b) on the basis of a London Interbank Offered Rate.

“Euro-Dollar Reference Banks” means the principal London offices of Citibank,
N.A. and JPMorgan Chase Bank, N.A.

“Euro-Dollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents).

“Events of Default” has the meaning set forth in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Existing Credit Agreement” means the $2,250,000,000 Amended and Restated Credit
Agreement (as amended from time to time) dated as of June 22, 2006 among ConEd,
Holdings, O&R, the banks party thereto and JPMorgan Chase Bank, N.A., as
administrative agent for such banks.

“Extension Agreement” has the meaning set forth in Section 2.19(b)(iii).

“FATCA” has the meaning set forth in Section 8.04.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day and (ii) if no such rate is so published on
such

 

9



--------------------------------------------------------------------------------

next succeeding Domestic Business Day, the Federal Funds Rate for such day shall
be the average rate quoted to JPMorgan Chase Bank, N.A. on such day on such
transactions as determined by the Administrative Agent.

“FERC” means the Federal Energy Regulatory Commission.

“Fiscal Quarter” means, with respect to a Borrower, a fiscal quarter of such
Borrower.

“Fiscal Year” means, with respect to a Borrower, a fiscal year of such Borrower.

“Fixed Rate Loans” means Euro-Dollar Loans or Competitive Bid Loans (excluding
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.01) or both.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means, with respect to a Borrower, generally accepted accounting
principles as in effect from time to time, applied on a basis consistent (except
for changes concurred in by such Borrower’s independent public accountants) with
the most recent audited consolidated financial statements of such Borrower and
its Consolidated Subsidiaries delivered to the Lenders.

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans to a single Borrower which are Base Rate Loans at such time or
(ii) all Euro-Dollar Loans to a single Borrower having the same Interest Period
at such time, provided that, if a Committed Loan of any particular Lender is
converted to or made as a Base Rate Loan pursuant to Article 8, such Loan shall
be included in the same Group or Groups of Loans from time to time as it would
have been in if it had not been so converted or made.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by virtue of an agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise), (ii) to reimburse a
bank for amounts drawn under a letter of credit for the purpose of paying such
Debt or (iii) entered into for the purpose of assuring in any other manner the
holder of such Debt of the payment thereof or to protect such holder against
loss in respect thereof (in whole or in part), provided that the term
“Guarantee” shall not include

 

10



--------------------------------------------------------------------------------

endorsements for collection or deposit in the ordinary course of business. The
term “Guarantee” used as a verb has a corresponding meaning.

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives and by-products and
other hydrocarbons, or any substance having any constituent elements displaying
any of the foregoing characteristics.

“Holdings” means Consolidated Edison, Inc., a New York corporation and the sole
common shareholder of each of ConEd and O&R.

“Increased Commitments” has the meaning set forth in Section 2.17(a).

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Interest Period” means: (1) with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the Borrower
may elect in such notice; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(c) any Interest Period which would end after the Termination Date shall end on
the Termination Date;

(2) with respect to each Competitive Bid LIBOR Loan, the period commencing on
the date of borrowing specified in the applicable Notice of Borrowing and ending
such whole number of months thereafter (but not less than one month) as the
Borrower may elect in accordance with Section 2.03; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

 

11



--------------------------------------------------------------------------------

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(c) any Interest Period which would end after the Termination Date shall end on
the Termination Date; and

(3) with respect to each Competitive Bid Absolute Rate Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than 7 days)
as the Borrower may elect in accordance with Section 2.03; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall, subject to clause (b) below, be extended to the
next succeeding Euro-Dollar Business Day; and

(b) any Interest Period which would end after the Termination Date shall end on
the Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Issuing Lender” means (i) each of JPMorgan Chase Bank, N.A., The Royal Bank of
Scotland plc, Bank of America, N.A., Citibank, N.A. and Barclays Bank PLC and
(ii) any other Lender designated by a Borrower that may agree to issue letters
of credit hereunder pursuant to an instrument in form reasonably satisfactory to
the Administrative Agent, each in its capacity as an issuer of a Letter of
Credit hereunder. References herein to “the Issuing Lender” in connection with
any Letter of Credit are to the particular Issuing Lender which issued or is
requested to issue such Letter of Credit.

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, RBS Securities Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets
Inc. and Barclays Capital, the investment banking division of Barclays Bank PLC,
each in its capacity as a joint lead arranger and bookrunner in respect of this
Agreement.

“Lender” means (i) each bank or other institution listed on the Commitment
Schedule, (ii) each Eligible Assignee which becomes a Lender pursuant to
Section 9.06(b), (iii) each Person which becomes a Lender pursuant to
Section 8.06, 2.17 or 2.19 and (iii) their respective successors. Unless the
context otherwise requires, “Lender” shall include each Issuing Lender.

 

12



--------------------------------------------------------------------------------

“Letter of Credit” means a letter of credit issued or to be issued hereunder by
an Issuing Lender.

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s Percentage of the sum of (x) the aggregate amount then owing by all
Borrowers in respect of amounts paid by the Issuing Lender upon a drawing under
a Letter of Credit issued hereunder and (y) the aggregate amount then available
for drawing under all outstanding Letters of Credit.

“Letter of Credit Termination Date” means the first anniversary of the
Termination Date (or if such date is not a Domestic Business Day, the next
preceding Domestic Business Day).

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has substantially the same practical effect as a security
interest, in respect of such asset. For purposes hereof, a Borrower or any of
its Subsidiaries shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan” means a Committed Loan or a Competitive Bid Loan and “Loans” means
Committed Loans or Competitive Bid Loans or any combination of the foregoing.

“London Interbank Offered Rate” has the meaning set forth in Section 2.06(b).

“Long-Dated Letter of Credit” means any Letter of Credit having an expiry date
later than the fifth Domestic Business Day prior to the Termination Date.

“Material Adverse Effect” means, with respect to a Borrower, (i) a material
adverse effect upon the business, financial condition or results of operations
of such Borrower and its Subsidiaries, taken as a whole; (ii) a material adverse
effect on the ability of such Borrower to perform its obligations under this
Agreement and the Notes; or (iii) a material adverse effect on the rights and
remedies of the Administrative Agent, the Issuing Lender and the Lenders under
this Agreement and the Notes.

 

13



--------------------------------------------------------------------------------

“Material Debt” means, with respect to a Borrower, Debt (except (i) Debt of such
Borrower outstanding hereunder and (ii) Non-recourse Debt) of such Borrower
and/or one or more of its Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate principal or face amount exceeding
$150,000,000.

“Material Financial Obligations” means, with respect to a Borrower, a principal
or face amount of Debt (other than (i) the Loans to such Borrower and
(ii) Non-recourse Debt) and/or payment or collateralization obligations in
respect of Derivatives Obligations of such Borrower and/or one or more of its
Subsidiaries, arising in one or more related or unrelated transactions,
exceeding in the aggregate $150,000,000.

“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of $150,000,000.

“Material Subsidiary” means, with respect to a Borrower, at any time, any
Subsidiary of the Borrower that is a “significant subsidiary” (as such term is
defined in Regulation S-X of the SEC (17 C.F.R. §210.1-02(w) (or any successor
provision)), but treating all references therein to the “registrant” as
references to the Borrower).

“Maximum Availability” means, subject to Section 6.01 and Section 2.17(f),
(i) for ConEd, the lesser of the aggregate amount of the Commitments or
$2,250,000,000; (ii) for Holdings, the lesser of the aggregate amount of the
Commitments or $1,000,000,000 and (iii) for O&R, the lesser of the aggregate
amount of the Commitments or $200,000,000; provided, however, O&R may elect to
increase its Maximum Availability to $250,000,000, such increase to be effective
upon delivery to the Administrative Agent of evidence reasonably satisfactory to
it that such increase has received all necessary regulatory approvals to borrow
such increased amount hereunder. The Administrative Agent shall promptly notify
the Lenders of the effectiveness of any such increase.

“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Non-recourse Debt” of any Person means Debt secured by a Lien on one or more
assets or rights to receive revenue in respect of Electric and/or Steam Stranded
Cost of such Person where the rights and remedies of the holder of such Debt in
respect of such Debt do not extend to any other assets or rights to receive
other revenue of such Person (including, with respect to Holdings and O&R, Liens
relating to $46,300,000 aggregate principal amount of 5.22% Transition

 

14



--------------------------------------------------------------------------------

Bonds, Series 2004-1 of Rockland Electric Company Transition Funding LLC) and,
if such Person is organized under the laws of or doing business in the United
States or any political subdivision thereof or therein, as to which such holder
has effectively waived (or subordinated in favor of the Lenders) such holder’s
right to make the election provided under 11 U.S.C. § 1111(b)(1)(A).

“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in
Section 2.03(f)).

“Notice of Interest Rate Election” has the meaning set forth in Section 2.07.

“O&R” means Orange and Rockland Utilities, Inc., a New York corporation and
wholly-owned Subsidiary of Holdings, and its successors.

“Parent” means, with respect to any Lender, any Person controlling such Lender.

“Participant” has the meaning set forth in Section 9.06(d).

“Participant Register” has the meaning set forth in Section 9.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Percentage” means, with respect to any Lender at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate amount of
all the Commitments at such time, subject to adjustment as provided in
Section 2.20 when a Defaulting Lender shall exist. At any time after the
Commitments shall have terminated, the term “Percentage” shall refer to a
Lender’s Percentage immediately before such termination, adjusted to reflect any
subsequent assignments pursuant to Section 9.06(b) and to any Lender’s status as
a Defaulting Lender at the time of determination.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and

 

15



--------------------------------------------------------------------------------

either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Pricing Schedule” means the Pricing Schedule for the Borrowers attached hereto.

“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. in New York City from time to time as its Prime Rate. Each change in
the Prime Rate shall be effective from and including the day such change is
publicly announced.

“PSC” means the New York State Public Service Commission.

“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Obligation” has the meaning specified in Section 2.18(c).

“Required Lenders” means, at any time, Lenders having more than 50% in aggregate
amount of the Credit Exposures at such time (exclusive in each case of the
Credit Exposure(s) of Defaulting Lenders).

“Revolving Credit Period” means the period from and including the Effective Date
to but not including the Termination Date.

“SEC” means the Securities and Exchange Commission.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person. Unless otherwise
specified, “Subsidiary” means a Subsidiary of a Borrower.

“Syndication Agents” means The Royal Bank of Scotland plc and Bank of America,
N.A., each in its capacity as a syndication agent in respect of this Agreement.

“Termination Date” means, as to any Lender, October 27, 2016, or such later date
to which the Termination Date may be extended with respect to such

 

16



--------------------------------------------------------------------------------

Lender pursuant to Section 2.19, or if any such date is not a Euro-Dollar
Business Day, the next preceding Euro-Dollar Business Day.

“Total Outstanding Amount” means, at any time, the sum of (i) the aggregate
outstanding principal amount of the Loans of the Borrowers (including both
Committed Loans and Competitive Bid Loans) determined at such time after giving
effect, if one or more Loans are being made at such time, to any substantially
concurrent application of the proceeds thereof to repay one or more other Loans
plus, without duplication, (ii) the aggregate amount of the Letter of Credit
Liabilities of all Lenders at such time.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“United States” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 8.04(f)(3).

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP; provided that,
if a Borrower notifies the Administrative Agent that such Borrower wishes to
amend any provision hereof to eliminate the effect of any change in GAAP after
the date hereof (or if the Administrative Agent notifies a Borrower that the
Required Lenders wish to amend any provision hereof for such purpose), then such
provision shall be applied with respect to such Borrower on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such provision is amended in a manner
satisfactory to the Borrowers and the Required Lenders.

Section 1.03. Types of Borrowings. The term “Borrowing” denotes (i) the
aggregation of Loans made or to be made to the same Borrower by one or more
Lenders pursuant to Article 2 on the same day, all of which Loans are of the
same type (subject to Article 8) and, except in the case of Base Rate Loans,
have

 

17



--------------------------------------------------------------------------------

the same initial Interest Period or (ii) if the context so requires, the
borrowing of such Loans. Borrowings are classified for purposes hereof either
(i) by reference to the pricing of Loans comprising such Borrowing (e.g., a
“Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans) or
(ii) by reference to the provisions of Article 2 under which participation
therein is determined (i.e., a “Committed Borrowing” is a Borrowing under
Section 2.01(a) in which all Lenders participate in proportion to their
Commitments, while a “Competitive Bid Borrowing” is a Borrowing under
Section 2.03 in which one or more Lenders participate on the basis of their
bids).

ARTICLE 2

THE CREDITS

Section 2.01. Commitments.

(a) Loans. Each Lender severally agrees, on the terms and conditions set forth
in this Agreement, to make loans to each Borrower pursuant to this Section from
time to time during the Revolving Credit Period; provided that, immediately
after each such loan is made, (i) the aggregate outstanding principal amount of
such Lender’s Committed Loans to all Borrowers plus the aggregate amount of such
Lender’s Letter of Credit Liabilities shall not exceed its Commitment, (ii) the
aggregate outstanding principal amount of Loans to any Borrower plus the
aggregate amount of Letter of Credit Liabilities for the account of such
Borrower shall not exceed the Maximum Availability of such Borrower and
(iii) the Total Outstanding Amount shall not exceed the aggregate amount of the
Commitments. Within the foregoing limits, the Borrower may borrow under this
subsection, prepay Loans to the extent permitted by Section 2.10 and reborrow at
any time during the Revolving Credit Period under this subsection. Loans made to
any Borrower shall be the several obligations of such Borrower.

(b) Minimum Amounts. Each Borrowing under this Section shall be in an aggregate
principal amount of $5,000,000 or any larger multiple of $1,000,000 (except that
any such Borrowing may be in the aggregate amount available within the
limitations set forth above) and shall be made from the several Lenders ratably
in proportion to their respective Commitments.

Section 2.02. Notice of Committed Borrowing. The Borrower shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) not later than
10:30 A.M. (New York City time) on (x) the date of each Base Rate Borrowing and
(y) the third Euro-Dollar Business Day before each Euro-Dollar Borrowing,
specifying:

(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;

 

18



--------------------------------------------------------------------------------

(b) the aggregate amount of such Borrowing;

(c) whether the Loans comprising such Borrowing are to bear interest initially
at the Base Rate or a Euro-Dollar Rate; and

(d) in the case of a Euro-Dollar Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.

Section 2.03. Competitive Bid Borrowings. (a) The Competitive Bid Option. In
addition to Committed Borrowings pursuant to Section 2.01(a), each Borrower may,
as set forth in this Section, request the Lenders to make offers to make
Competitive Bid Loans to such Borrower from time to time during the Revolving
Credit Period. The Lenders may, but shall have no obligation to, make such
offers and such Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section.

(b) Competitive Bid Quote Request. When the Borrower wishes to request offers to
make Competitive Bid Loans under this Section, it shall transmit to the
Administrative Agent by telex or facsimile a Competitive Bid Quote Request
substantially in the form of Exhibit B hereto so as to be received not later
than 10:30 A.M. (New York City time) on (x) the fifth Euro-Dollar Business Day
before the date of Borrowing proposed therein, in the case of a LIBOR Auction or
(y) the Domestic Business Day next preceding the date of Borrowing proposed
therein, in the case of an Absolute Rate Auction (or, in either case, such other
time or date as the Borrower and the Administrative Agent shall have mutually
agreed and shall have notified the Lenders not later than the date of the
Competitive Bid Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective) specifying:

(i) the proposed date of Borrowing, which shall be a Euro-Dollar Business Day in
the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,

(ii) the aggregate amount of such Borrowing, which shall be $5,000,000 or a
larger multiple of $1,000,000,

(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and

(iv) whether the Competitive Bid Quotes requested are to set forth a Competitive
Bid Margin or a Competitive Bid Absolute Rate.

The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request. No Competitive Bid
Quote Request shall be given within five Euro-Dollar Business Days (or such

 

19



--------------------------------------------------------------------------------

other number of days as the Borrower and the Administrative Agent may agree) of
any other Competitive Bid Quote Request.

(c) Invitation for Competitive Bid Quotes. Promptly after receiving a
Competitive Bid Quote Request, the Administrative Agent shall send to the
Lenders by telex or facsimile an Invitation for Competitive Bid Quotes
substantially in the form of Exhibit C hereto, which shall constitute an
invitation by the Borrower to each Lender to submit Competitive Bid Quotes
offering to make the Competitive Bid Loans to which such Competitive Bid Quote
Request relates in accordance with this Section.

(d) Submission and Contents of Competitive Bid Quotes. (i) Each Lender may, but
is not obligated to, submit a Competitive Bid Quote containing an offer or
offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes. Each Competitive Bid Quote must comply with the
requirements of this Section 2.03(d) and must be submitted to the Administrative
Agent by telex or facsimile at its address specified in or pursuant to
Section 9.01 not later than (x) 2:00 P.M. (New York City time) on the fourth
Euro-Dollar Business Day before the proposed date of Borrowing, in the case of a
LIBOR Auction or (y) 9:30 A.M. (New York City time) on the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified the Lenders not later than the date of
the Competitive Bid Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective); provided that Competitive Bid
Quotes submitted by the Administrative Agent (or any affiliate of the
Administrative Agent) in the capacity of a Lender may be submitted, and may only
be submitted, if the Administrative Agent or such affiliate notifies the
Borrower of the terms of the offer or offers contained therein not later than
(x) one hour before the deadline for the other Lenders, in the case of a LIBOR
Auction or (y) 15 minutes before the deadline for the other Lenders, in the case
of an Absolute Rate Auction. Subject to Articles 3 and 6, any Competitive Bid
Quote so made shall not be revocable except with the written consent of the
Administrative Agent given on the instructions of the Borrower.

(ii) Each Competitive Bid Quote shall be substantially in the form of Exhibit D
hereto and shall in any case specify:

(A) the proposed date of Borrowing,

(B) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Lender, (x) must be $5,000,000 or a larger multiple of
$1,000,000, (y) may not exceed the principal amount of Competitive Bid Loans for
which offers were requested and (z)

 

20



--------------------------------------------------------------------------------

may be subject to an aggregate limitation as to the principal amount of
Competitive Bid Loans for which offers being made by such quoting Lender may be
accepted,

(C) in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Competitive Bid Margin”) offered for each
such Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/10,000 of 1%) to be added to or subtracted from the applicable London
Interbank Offered Rate,

(D) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000 of 1%) (the “Competitive Bid Absolute Rate”)
offered for each such Competitive Bid Loan, and

(E) the identity of the quoting Lender.

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

(iii) Any Competitive Bid Quote shall be disregarded if it:

(A) is not substantially in conformity with Exhibit D hereto or does not specify
all of the information required by subsection 2.03(d)(ii) above;

(B) contains qualifying, conditional or similar language;

(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

(D) arrives after the time set forth in subsection 2.03(d)(i).

(e) Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms of (i) any Competitive Bid Quote submitted by a Lender
that is in accordance with Section 2.03(d) and (ii) any Competitive Bid Quote
that amends, modifies or is otherwise inconsistent with a previous Competitive
Bid Quote submitted by such Lender with respect to the same Competitive Bid
Quote Request. Any such subsequent Competitive Bid Quote shall be disregarded by
the Administrative Agent unless such subsequent Competitive Bid Quote is
submitted solely to correct a manifest error in such former Competitive Bid
Quote. The Administrative Agent’s notice to the

 

21



--------------------------------------------------------------------------------

Borrower shall specify (A) the aggregate principal amount of Competitive Bid
Loans for which offers have been received for each Interest Period specified in
the related Competitive Bid Quote Request, (B) the respective principal amounts
and Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may
be, so offered and (C) if applicable, limitations on the aggregate principal
amount of Competitive Bid Loans for which offers in any single Competitive Bid
Quote may be accepted.

(f) Acceptance and Notice by Borrower. Not later than 10:30 A.M. (New York City
time) on (x) the third Euro-Dollar Business Day before the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Administrative Agent shall have mutually agreed and
shall have notified the Lenders not later than the date of the Competitive Bid
Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective), the Borrower shall notify the Administrative
Agent of its acceptance or non-acceptance of the offers of which it has been so
notified pursuant to Section 2.03(e). In the case of acceptance, such notice to
the Administrative Agent (a “Notice of Competitive Bid Borrowing”) shall specify
the aggregate principal amount of offers for each Interest Period that are
accepted. The Borrower may accept any Competitive Bid Quote in whole or in part;
provided that:

(i) the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;

(ii) the principal amount of each Competitive Bid Borrowing must be $5,000,000
or a larger multiple of $1,000,000;

(iii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be;

(iv) the Borrower may not accept any offer that is described in subsection
2.03(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement; and

(v) immediately after such Competitive Bid Borrowing is made, (i) the aggregate
outstanding principal amount of Loans to any Borrower plus the aggregate amount
of Letter of Credit Liabilities for the account of such Borrower shall not
exceed the Maximum Availability of such Borrower and (ii) the Total Outstanding
Amount shall not exceed the aggregate amount of the Commitments.

 

22



--------------------------------------------------------------------------------

(g) Allocation by Administrative Agent. If offers are made by two or more
Lenders with the same Competitive Bid Margins or Competitive Bid Absolute Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which such offers are accepted for the related Interest Period, the
principal amount of Competitive Bid Loans in respect of which such offers are
accepted shall be allocated by the Administrative Agent among such Lenders as
nearly as possible (in multiples of $1,000,000, as the Administrative Agent may
deem appropriate) in proportion to the aggregate principal amounts of such
offers. Determinations by the Administrative Agent of the amounts of Competitive
Bid Loans shall be conclusive in the absence of manifest error.

Section 2.04. Notice to Lenders; Funding of Loans. (a) Promptly after receiving
a Notice of Borrowing, the Administrative Agent shall notify each Lender of the
contents thereof and of such Lender’s share (if any) of such Borrowing and such
Notice of Borrowing shall not thereafter be revocable by the Borrower.

(b) Not later than 12:00 Noon (New York City time) on the date of each
Borrowing, each Lender participating therein shall make available its share of
such Borrowing, in Federal or other funds immediately available in New York
City, to the Administrative Agent at its address specified in or pursuant to
Section 9.01. Unless the Administrative Agent determines that any applicable
condition specified in Article 3 has not been satisfied, the Administrative
Agent will make the funds so received from the Lenders available to the Borrower
at the Administrative Agent’s aforesaid address.

(c) Unless the Administrative Agent shall have received notice from a Lender
before the time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with
Section 2.04(b) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such share
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) if such amount is repaid by the
Borrower, a rate per annum equal to the higher of the Federal Funds Rate and the
interest rate applicable to such Borrowing pursuant to Section 2.06 and (ii) if
such amount is repaid by such Lender, the Federal Funds Rate. If such Lender
shall repay to the Administrative Agent such corresponding amount, the Borrower
shall not be required to repay such amount and the amount so repaid by such
Lender shall constitute such Lender’s Loan included in such Borrowing for
purposes of this Agreement.

 

23



--------------------------------------------------------------------------------

Section 2.05. Maturity of Loans. (a) Each Committed Loan shall mature, and the
principal amount thereof shall be due and payable (together with interest
accrued thereon), on the Termination Date of the applicable Lender.

(b) Each Competitive Bid Loan included in any Competitive Bid Borrowing shall
mature, and the principal amount thereof shall be due and payable (together with
interest accrued thereon), on the last day of the Interest Period applicable to
such Borrowing.

Section 2.06. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the sum of the Base Rate
Margin plus the Base Rate for such day. Such interest shall be payable quarterly
in arrears on each Quarterly Payment Date. Any overdue principal of or interest
on any Base Rate Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the Base Rate Margin plus
the Base Rate for such day.

(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro-Dollar Margin for such day plus
the London Interbank Offered Rate applicable to such Interest Period. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

The “London Interbank Offered Rate” applicable to any Interest Period means the
BBA LIBOR Rate appearing on Reuters Reference LIBOR01 page (or on any successor
or substitute page of such provider, or any successor to or substitute for such
provider, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 A.M.
(London time), two Euro-Dollar Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “London Interbank Offered Rate” applicable to such
Interest Period means the average (rounded upward, if necessary, to the next
higher 1/16 of 1%) of the respective rates per annum at which deposits in
dollars are offered to each of the Euro-Dollar Reference Banks in the London
interbank market at approximately 11:00 A.M. (London time) two Euro-Dollar
Business Days before the first day of such Interest Period in an amount
approximately equal to the principal amount of the Euro-Dollar Loan of such
Euro-Dollar Reference Bank to which such Interest Period is to apply and for a
period of time comparable to such Interest Period.

 

24



--------------------------------------------------------------------------------

(c) Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the higher of (i) the sum of 2% plus the Euro-Dollar Margin for such day plus
the London Interbank Offered Rate applicable to such Loan on the day before such
payment was due and (ii) the sum of 2% plus the Euro-Dollar Margin for such day
plus a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing (x) the average (rounded
upward, if necessary, to the next higher 1/16 of 1%) of the respective rates per
annum at which one day (or, if such amount due remains unpaid more than three
Euro-Dollar Business Days, then for such other period of time not longer than
three months as the Administrative Agent may select) deposits in dollars in an
amount approximately equal to such overdue payment due to each of the
Euro-Dollar Reference Banks are offered to such Euro-Dollar Reference Bank in
the London interbank market for the applicable period determined as provided
above by (y) 1.00 minus the Euro-Dollar Reserve Percentage (or, if the
circumstances described in clause 8.01(a) or 8.01(b) shall exist, at a rate per
annum equal to the sum of 2% plus the Base Rate Margin plus the Base Rate for
such day).

(d) Subject to Section 8.01, each Competitive Bid LIBOR Loan shall bear interest
on the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the London Interbank Offered
Rate for such Interest Period (determined in accordance with Section 2.06(b) as
if the related Competitive Bid LIBOR Borrowing were a Committed Euro-Dollar
Borrowing) plus (or minus) the Competitive Bid Margin quoted by the Lender
making such Loan. Each Competitive Bid Absolute Rate Loan shall bear interest on
the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the Competitive Bid Absolute Rate quoted
by the Lender making such Loan. Such interest shall be payable for each Interest
Period on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day thereof. Any overdue
principal of or interest on any Competitive Bid Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the Base Rate Margin plus the Base Rate for such day.

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall promptly notify the Borrower
and the participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.

(f) Each Euro-Dollar Reference Bank agrees to use its best efforts to furnish
quotations to the Administrative Agent as contemplated by this Section. If any
Euro-Dollar Reference Bank does not furnish a timely quotation, the
Administrative Agent shall determine the relevant interest rate on the basis of
the quotation or quotations furnished by the remaining Euro-Dollar Reference
Bank

 

25



--------------------------------------------------------------------------------

or Lenders or, if none of such quotations is available on a timely basis, the
provisions of Section 8.01 shall apply.

Section 2.07. Method of Electing Interest Rates. (a) The Loans included in each
Committed Borrowing shall bear interest initially at the type of rate specified
by the Borrower in the applicable Notice of Committed Borrowing. Thereafter, the
Borrower may from time to time elect to change or continue the type of interest
rate borne by each Group of Loans (subject to Section 2.07(d) and the provisions
of Article 8), as follows:

(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

(ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans as of any Domestic Business Day or elect to continue
such Loans as Euro-Dollar Loans for an additional Interest Period, subject to
Section 2.12 if any such conversion is effective on any day other than the last
day of an Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 10:30 A.M. (New York
City time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice applies, and the remaining portion to which it does not
apply, are each at least $5,000,000 (unless such portion is comprised of Base
Rate Loans). If no such notice is timely received before the end of an Interest
Period for any Group of Euro-Dollar Loans, the Borrower shall be deemed to have
elected that such Group of Loans be converted to Base Rate Loans at the end of
such Interest Period.

(b) Each Notice of Interest Rate Election shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of
Section 2.07(a) above;

(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans resulting from such conversion are

 

26



--------------------------------------------------------------------------------

to be Euro-Dollar Loans, the duration of the next succeeding Interest Period
applicable thereto; and

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to Section 2.07(a) above, the Administrative Agent shall
notify each Lender of the contents thereof and such notice shall not thereafter
be revocable by the Borrower.

(d) The Borrower shall not be entitled to elect to convert any Committed Loans
to, or continue any Committed Loans for an additional Interest Period as,
Euro-Dollar Loans if (i) the aggregate principal amount of any Group of
Euro-Dollar Loans created or continued as a result of such election would be
less than $5,000,000 or (ii) a Default shall have occurred and be continuing
when the Borrower delivers notice of such election to the Administrative Agent.

(e) If any Committed Loan is converted to a different type of Loan, the Borrower
shall pay, on the date of such conversion, the interest accrued to such date on
the principal amount being converted.

Section 2.08. Fees. (a) Each Borrower shall pay to the Administrative Agent, for
the account of the Lenders ratably in proportion to their Credit Exposures, a
facility fee calculated for each day at the Facility Fee Rate for such day
(determined in accordance with the Pricing Schedule) on such Borrower’s
allocated share of the aggregate amount of the Credit Exposures on such day. For
this purpose, and solely for this purpose, there shall be allocated to each
Borrower a portion of the aggregate Credit Exposures equal to the sum of (i) the
aggregate outstanding principal amount of all Loans to, and Letter of Credit
Liabilities for the account of, such Borrower at such date and (ii) such
Borrower’s Availability Share of the excess, if any, at such date of the
aggregate amount of the Commitments over the Total Outstanding Amount. Such
facility fee shall accrue for each day from and including the Effective Date to
but excluding the day on which the Credit Exposures are reduced to zero.

(b) The Borrower shall pay (i) to the Administrative Agent for the account of
the Lenders ratably a letter of credit fee accruing daily on the aggregate
undrawn amount of all outstanding Letters of Credit at a rate per annum equal to
the Euro-Dollar Margin for such day and (ii) to each Issuing Lender for its own
account, a letter of credit fronting fee accruing daily on the aggregate amount
then available for drawing under all Letters of Credit issued by such

 

27



--------------------------------------------------------------------------------

Issuing Lender at such rate as may be mutually agreed between the Borrower and
such Issuing Lender from time to time.

(c) Fees accrued for the account of the Lenders under this Section shall be
payable quarterly in arrears on each Quarterly Payment Date and on the day on
which the Commitments terminate in their entirety (and, if later, on the day on
which the Credit Exposures are reduced to zero). Any overdue fees accrued for
the account of the Lenders under this Section shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the Base Rate Margin plus the Base Rate for such day.

Section 2.09. Termination or Reduction of Commitments. (a) The Borrowers may,
upon at least three Domestic Business Days’ irrevocable notice to the
Administrative Agent, (i) terminate the Commitments at any time, if no Loans or
Letter of Credit Liabilities are outstanding at such time, or (ii) ratably
reduce from time to time by an aggregate amount of $5,000,000 or a larger
multiple of $1,000,000, the aggregate amount of the Commitments in excess of the
Total Outstanding Amount. Promptly after receiving a notice pursuant to this
subsection, the Administrative Agent shall notify each Lender of the contents
thereof.

(b) Unless previously terminated, each Lender’s Commitment shall terminate on
the Termination Date applicable to such Lender.

Section 2.10. Optional Prepayments. (a) Subject in the case of Fixed Rate Loans
to Section 2.12, the Borrower may (i) upon at least one Domestic Business Day’s
notice to the Administrative Agent, prepay any Group of Base Rate Loans (or any
Competitive Bid Borrowing bearing interest at the Base Rate pursuant to
Section 8.01) or (ii) upon at least three Euro-Dollar Business Days’ notice to
the Administrative Agent, prepay any Group of Euro-Dollar Loans, in each case in
whole at any time, or from time to time in part in amounts aggregating
$5,000,000 or any larger multiple of $1,000,000, by paying the principal amount
to be prepaid together with interest accrued thereon to the date of prepayment.
Each such optional prepayment shall be applied to prepay ratably the Loans of
the several Lenders included in such Group of Loans (or such Competitive Bid
Borrowing).

(b) Except as provided in Section 2.10(a) above, the Borrower may not prepay all
or any portion of the principal amount of any Competitive Bid Loan before the
maturity thereof.

(c) Promptly after receiving a notice of prepayment pursuant to this Section,
the Administrative Agent shall notify each Lender of the contents thereof and of
such Lender’s ratable share (if any) of such prepayment, and such notice shall
not thereafter be revocable by the Borrower.

 

28



--------------------------------------------------------------------------------

Section 2.11. General Provisions as to Payments. (a) The Borrower shall make
each payment of principal of, and interest on, the Loans and of fees hereunder,
without defense, setoff or counterclaim, not later than 12:00 Noon (New York
City time) on the date when due, in Federal or other funds immediately available
in New York City, to the Administrative Agent at its address specified in or
pursuant to Section 9.01. The Administrative Agent will promptly distribute to
each Lender its ratable share of each such payment received by the
Administrative Agent for the account of the Lenders. Whenever any payment of
principal of, or interest on, the Base Rate Loans or any payment of fees shall
be due on a day which is not a Domestic Business Day, the date for payment
thereof shall be extended to the next succeeding Domestic Business Day. Whenever
any payment of principal of, or interest on, the Euro-Dollar Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day.
Whenever any payment of principal of, or interest on, the Competitive Bid Loans
shall be due on a day which is not a Euro-Dollar Business Day, the date for
payment thereof shall be extended to the next succeeding Euro-Dollar Business
Day. If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.

(b) Unless the Borrower notifies the Administrative Agent before the date on
which any payment is due to the Lenders hereunder that the Borrower will not
make such payment in full, the Administrative Agent may assume that the Borrower
has made such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance on such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.

Section 2.12. Funding Losses. If (i) the Borrower makes any payment of principal
with respect to any Fixed Rate Loan or any Fixed Rate Loan is converted to a
different type of Loan (whether such payment or conversion is pursuant to
Article 2, 6 or 8 or otherwise) on any day other than the last day of an
Interest Period applicable thereto, or the last day of an applicable period
fixed pursuant to Section 2.06(c), (ii) the Borrower fails to borrow, prepay,
convert or continue any Fixed Rate Loan after notice has been given to any
Lender in accordance with Section 2.04(a), 2.07(c) or 2.10(c) or (iii) a Lender
assigns its interest in any Fixed Rate Loan other than on the last date of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19 or 8.06, the Borrower shall reimburse each Lender
within 15 days after

 

29



--------------------------------------------------------------------------------

demand for any resulting loss or expense incurred by it (or by an existing or
prospective Participant in the related Loan), including (without limitation) any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after such payment or
conversion or failure to borrow, prepay, convert or continue; provided that such
Lender shall have delivered to the Borrower a certificate as to the amount of
such loss or expense, which certificate shall be conclusive in the absence of
manifest error.

Section 2.13. Computation of Interest and Fees. Interest based on the Prime Rate
hereunder shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day). All other interest and fees shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day).

Section 2.14. Notes. (a) Each Borrower hereby agrees that, upon the request of
any Lender at any time, such Lender’s Loans shall be evidenced by a promissory
note or notes of such Borrower (each a “Note”), substantially in the form of
Exhibit A hereto, payable to such Lender (or its registered assigns) and
representing the obligation of such Borrower to pay the unpaid principal amount
of the Loans made to such Borrower by such Lender, with interest as provided
herein on the unpaid principal amount from time to time outstanding.

(b) Each Lender shall record the date, amount and type of each Loan made by it
and the date and amount of each payment of principal made by the Borrower with
respect thereto, and may, if such Lender so elects in connection with any
transfer or enforcement of its Note, endorse on the schedule forming a part
thereof appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding; provided that a Lender’s failure to make (or
any error in making) any such recordation or endorsement shall not affect the
Borrower’s obligations hereunder or under the Notes. Each Lender is hereby
irrevocably authorized by the Borrower so to endorse its Note and to attach to
and make a part of its Note a continuation of any such schedule as and when
required.

Section 2.15. Regulation D Compensation. If and so long as a reserve requirement
of the type described in the definition of “Euro-Dollar Reserve Percentage” is
prescribed by the Board of Governors of the Federal Reserve System (or any
successor), each Lender subject to such requirement may require the Borrower to
pay, contemporaneously with each payment of interest on each of such Lender’s
Euro-Dollar Loans, additional interest on such Euro-Dollar Loan at a rate per
annum determined by such Lender up to but not exceeding the excess of
(i) (A) the applicable London Interbank Offered Rate divided by (B) one minus
the Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank
Offered Rate. Any Lender wishing to require payment of such additional interest
(x) shall so notify the Borrower and the Administrative Agent, in which case
such

 

30



--------------------------------------------------------------------------------

additional interest on the Euro-Dollar Loans of such Lender to such Borrower
shall be payable to such Lender at the place indicated in such notice with
respect to each Interest Period commencing at least three Euro-Dollar Business
Days after such Lender gives such notice and (y) shall notify the Borrower at
least five Euro-Dollar Business Days before each date on which interest is
payable on the Euro-Dollar Loans of the amount then due it under this Section.

Section 2.16. Change of Control. If a Change of Control shall occur with respect
to any Borrower, (i) such Borrower will, promptly after the occurrence thereof,
give each Lender notice thereof and shall describe in reasonable detail the
facts and circumstances giving rise thereto and (ii) each Lender may, by three
Domestic Business Days’ notice to such Borrower and the Administrative Agent
given not later than 60 days after such notice of Change of Control is received,
terminate its Commitment as to such Borrower, which shall thereupon be
terminated, and declare the Loans to such Borrower held by it (together with
accrued interest thereon) and any other amounts payable hereunder for its
account to be, and such Loans and such other amounts shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by such Borrower and (iii) such
Borrower shall Cash Collateralize the Letter of Credit Liabilities of such
Lender in respect of Letters of Credit issued for the account of such Borrower.

Section 2.17. Increased Commitments; Additional Lenders.

(a) From time to time the Borrowers may, upon at least five Domestic Business
Days’ notice to the Administrative Agent (which shall promptly provide a copy of
such notice to the Lenders), increase the aggregate amount of the Commitments by
an amount not less than $25,000,000 (the amount of any such increase, the
“Increased Commitments”).

(b) To effect such an increase, the Borrowers may designate one or more Eligible
Assignees which at the time agree to (i) in the case of any such Person that is
an existing Lender, increase its Commitment and (ii) in the case of any other
such Person, become a party to this Agreement with a Commitment of not less than
$5,000,000.

(c) Any increase in the Commitments pursuant to this Section 2.17 shall be
subject to satisfaction of the following conditions:

(i) before and after giving effect to such increase, all representations and
warranties contained in Article 4 shall be true;

(ii) at the time of such increase, no Default shall have occurred and be
continuing or would result from such increase; and

 

31



--------------------------------------------------------------------------------

(iii) after giving effect to such increase, the aggregate amount of all
increases in Commitments made pursuant to this Section 2.17 shall not exceed
$500,000,000.

(d) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.17 shall become effective upon the receipt by the Administrative Agent
of (i) an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Borrowers, by each Additional Lender and by
each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, (ii) such evidence of appropriate corporate authorization on
the part of the Borrowers with respect to the Increased Commitments and such
opinions of counsel for the Borrowers with respect to the Increased Commitments
as the Administrative Agent may reasonably request and (iii) a certificate of
the Borrowers stating that the conditions set forth in subsection (c) above have
been satisfied.

(e) Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.17, (i) the respective Letter of Credit Liabilities of the
Lenders shall be redetermined as of the effective date of such increase and
(ii) within five Domestic Business Days, in the case of Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of Euro-Dollar Loans then outstanding, the Borrowers shall
prepay or repay such Loans in their entirety and, to the extent the Borrowers
elect to do so and subject to the conditions specified in Article 3, the
Borrowers shall reborrow Committed Loans from the Lenders in proportion to their
respective Commitments after giving effect to such increase, until such time as
all outstanding Committed Loans are held by the Lenders in such proportion.

(f) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.17 shall result in an increase to the Maximum Availability of each
Borrower such that the ratio of (x) the Maximum Availability of each Borrower to
the Commitments prior to the Increased Commitments is consistent with the ratio
of (y) the Maximum Availability of each Borrower to the Commitments after the
Increased Commitments.

Section 2.18. Letters of Credit.

(a) Commitment to Issue Letters of Credit. Subject to the terms and conditions
hereof, each Issuing Lender agrees to issue Letters of Credit from time to time
on a date not less than 30 days prior to the Termination Date upon the request
of each Borrower; provided that, immediately after each Letter of Credit is
issued, (i) the Total Outstanding Amount shall not exceed the aggregate amount
of the Commitments, (ii) the aggregate amount of Letter of Credit Liabilities of
all Lenders shall not exceed $1,200,000,000, (iii) the aggregate amount of
Letter of

 

32



--------------------------------------------------------------------------------

Credit Liabilities in respect of Letters of Credit issued by the Issuing Lender
shall not exceed $300,000,000 and (iv) the aggregate outstanding principal
amount of Loans to any Borrower plus the aggregate amount of Letter of Credit
Liabilities for the account of such Borrower shall not exceed the Maximum
Availability of such Borrower. Upon the date of issuance by an Issuing Lender of
a Letter of Credit, the Issuing Lender shall be deemed, without further action
by any party hereto, to have sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have purchased from the
Issuing Lender, a participation in such Letter of Credit and the related Letter
of Credit Liabilities in the proportion its respective Commitment bears to the
aggregate Commitments. Letters of Credit outstanding under the Existing Credit
Agreement on the Effective Date shall be deemed to be issued on such date under
this Agreement.

(b) Method for Issuance; Terms; Extensions.

(i) The Borrower shall give the Issuing Lender notice at least three Domestic
Business Days (or such shorter notice as may be acceptable to the Issuing Lender
in its discretion) prior to the requested issuance of a Letter of Credit (or, in
the case of renewal or extension, prior to the Issuing Lender’s deadline for
notice of nonextension) specifying the date such Letter of Credit is to be
issued, and describing the terms of such Letter of Credit and the nature of the
transactions to be supported thereby (such notice, including any such notice
given in connection with the extension of a Letter of Credit, a “Notice of
Issuance”). Upon receipt of a Notice of Issuance, the Issuing Lender shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Lender of the contents thereof and of the amount of such
Lender’s participation in such Letter of Credit.

(ii) The obligation of the Issuing Lender to issue each Letter of Credit shall,
in addition to the conditions precedent set forth in Section 3.02 be subject to
the conditions precedent that such Letter of Credit shall be in such form and
contain such terms as shall be reasonably satisfactory to the Issuing Lender and
that the Borrower shall have executed and delivered such other customary
instruments and agreements relating to such Letter of Credit as the Issuing
Lender shall have reasonably requested. The Borrower shall also pay to the
Issuing Lender for its own account issuance, drawing, amendment, settlement and
extension charges, if any, in the amounts and at the times as agreed between the
Borrower and the Issuing Lender.

(iii) The extension or renewal of any Letter of Credit shall be deemed to be an
issuance of such Letter of Credit, and if any Letter of Credit contains a
provision pursuant to which it is deemed to be extended unless notice of
termination is given by the Issuing Lender, the Issuing Lender shall timely give
such notice of termination unless it has

 

33



--------------------------------------------------------------------------------

theretofore timely received a Notice of Issuance and the other conditions to
issuance of a Letter of Credit have also theretofore been met with respect to
such extension. Each Letter of Credit shall expire at or before the close of
business on the date that is one year after such Letter of Credit is issued (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension); provided that (i) a Letter of Credit may contain a provision
pursuant to which it is deemed to be extended on an annual basis unless notice
of termination is given by the Issuing Lender and (ii) in no event will a Letter
of Credit expire (including pursuant to a renewal or extension thereof) on a
date later than the Letter of Credit Termination Date.

(c) Payments; Reimbursement Obligations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Lender shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
Borrower and each other Lender as to the amount to be paid as a result of such
demand or drawing and the date such payment is to be made by the Issuing Lender
(the “Payment Date”). The Borrower shall be irrevocably and unconditionally
obligated to reimburse the Issuing Lender for any amounts paid by the Issuing
Lender upon any drawing under any Letter of Credit, without presentment, demand,
protest or other formalities of any kind. Such reimbursement shall be due on the
Payment Date; provided that no such payment shall be due from the Borrower any
earlier than the date of receipt by it of notice of its obligation to make such
payment (or, if such notice is received by the Borrower after 10:00 A.M. (New
York City time) on any date, on the next succeeding Domestic Business Day); and
provided further that if and to the extent any such reimbursement is not made by
the Borrower in accordance with this clause (i) or clause (ii) below on the
Payment Date, then (irrespective of when notice thereof is received by the
Borrower), such reimbursement obligation shall bear interest, payable on demand,
for each day from and including the Payment Date to but not including the date
such reimbursement obligation is paid in full at a rate per annum equal to the
rate applicable to Base Rate Loans for such day.

(ii) If the Commitments remain in effect on the Payment Date, all such amounts
paid by the Issuing Lender and remaining unpaid by the Borrower after the date
and time required by Section 2.18(c)(i) (a “Reimbursement Obligation”) shall, if
and to the extent that the amount of such Reimbursement Obligation would be
permitted as a Borrowing of Committed Loans pursuant to Section 3.02, and unless
the Borrower otherwise instructs the Administrative Agent by not less than one
Domestic Business Day’s prior notice, convert automatically to Base Rate Loans
on the date such Reimbursement Obligation arises. The

 

34



--------------------------------------------------------------------------------

Administrative Agent shall, on behalf of the Borrower (which hereby irrevocably
directs the Administrative Agent so to act on its behalf), give notice no later
than 12:00 Noon (New York City time) on such date requesting each Lender to
make, and each Lender hereby agrees to make, a Base Rate Loan, in an amount
equal to such Lender’s Percentage of the Reimbursement Obligation with respect
to which such notice relates. Each Lender shall make such Loan available to the
Administrative Agent at its address referred to in Section 9.01 in immediately
available funds, not later than 2:00 P.M. (New York City time), on the date
specified in such notice. The Administrative Agent shall pay the proceeds of
such Loans to the Issuing Lender, which shall immediately apply such proceeds to
repay the Reimbursement Obligation.

(iii) To the extent the Reimbursement Obligation is not refunded by a Lender
pursuant to clause (ii) above, such Lender will pay to the Administrative Agent,
for the account of the Issuing Lender, immediately upon the Issuing Lender’s
demand at any time during the period commencing after such Reimbursement
Obligation arises until reimbursement therefor in full by the Borrower, an
amount equal to such Lender’s Percentage of such Reimbursement Obligation,
together with interest on such amount for each day from the date of the Issuing
Lender’s demand for such payment (or, if such demand is made after 1:00 P.M.
(New York City time) on such date, from the next succeeding Domestic Business
Day) to the date of payment by such Lender of such amount at a rate of interest
per annum equal to the Federal Funds Rate for the first three Domestic Business
Days after the date of such demand and thereafter at a rate per annum equal to
the Base Rate for each additional day. The Issuing Lender will pay to each
Lender ratably all amounts received from the Borrower for application in payment
of its Reimbursement Obligations in respect of any Letter of Credit, but only to
the extent such Lender has made payment to the Issuing Lender in respect of such
Letter of Credit pursuant hereto; provided that in the event such payment
received by the Issuing Lender is required to be returned, such Lender will
return to the Issuing Lender any portion thereof previously distributed to it by
the Issuing Lender.

(d) Obligations Absolute. The obligations of the Borrower and each Lender under
subsection (c) above shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including without limitation the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any Letter of
Credit or any document related hereto or thereto;

 

35



--------------------------------------------------------------------------------

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or any Letter of Credit or any document related
hereto or thereto, provided by any party affected thereby;

(iii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(iv) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), any Lender (including the
Issuing Lender) or any other Person, whether in connection with this Agreement
or the Letter of Credit or any document related hereto or thereto or any
unrelated transaction;

(v) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

(vi) payment under a Letter of Credit against presentation to the Issuing Lender
of documents that do not comply with the terms of such Letter of Credit;

(vii) any termination of the Commitments prior to, on or after the Payment Date
for any Letter of Credit, whether at the scheduled termination thereof, by
operation of Section 6.01 or otherwise; or

(viii) any other act or omission to act or delay of any kind by any Lender
(including the Issuing Lender), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this subsection (viii), constitute a legal or equitable discharge of or defense
to the Borrower’s or the Lender’s obligations hereunder;

provided, that this Section 2.18(d) shall not limit the rights of the Borrower
under Section 2.18(e)(ii).

(e) Indemnification; Expenses.

(i) The Borrower hereby indemnifies and holds harmless each Lender (including
each Issuing Lender) and the Administrative Agent from and against any and all
claims, damages, losses, liabilities, costs or expenses which it may reasonably
incur in connection with a Letter of Credit issued pursuant to this
Section 2.17; provided that the Borrower

 

36



--------------------------------------------------------------------------------

shall not be required to indemnify any Lender, or the Administrative Agent, for
any claims, damages, losses, liabilities, costs or expenses, to the extent found
by a court of competent jurisdiction to have been caused by the gross negligence
or willful misconduct of such Person.

(ii) None of the Lenders (including, subject to subsection (g) below, an Issuing
Lender) nor the Administrative Agent nor any of their officers or directors or
employees or agents shall be liable or responsible, by reason of or in
connection with the execution and delivery or transfer of or payment or failure
to pay under any Letter of Credit, including without limitation any of the
circumstances enumerated in subsection (d) above; provided that, notwithstanding
Section 2.18(d), the Borrower shall have a claim for direct (but not
consequential) damage suffered by it, to the extent finally determined by a
court of competent jurisdiction to have been caused by (x) the Issuing Lender’s
gross negligence or willful misconduct in determining whether documents
presented under any Letter of Credit complied with the terms of such Letter of
Credit or (y) the Issuing Lender’s failure to pay under any Letter of Credit
after the presentation to it of documents strictly complying with the terms and
conditions of the Letter of Credit. The parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(iii) Nothing in this subsection (e) is intended to limit the obligations of the
Borrower under any other provision of this Agreement. To the extent the Borrower
does not indemnify an Issuing Lender as required by this subsection, the Lenders
agree to do so ratably in accordance with their Commitments.

(f) Stop Issuance Notice. If the Required Lenders reasonably determine at any
time that the conditions set forth in Section 3.02 would not be satisfied in
respect of a Borrowing at such time, then the Required Lenders may request that
the Administrative Agent issue a “Stop Issuance Notice”, and the Administrative
Agent shall issue such notice to each Issuing Lender. Such Stop Issuance Notice
shall be withdrawn upon a determination by the Required Lenders that the
circumstances giving rise thereto no longer exist. No Letter of Credit shall be
issued while a Stop Issuance Notice is in effect. The Required Lenders may
request issuance of a Stop Issuance Notice only if there is a reasonable basis
therefor, and shall consider reasonably and in good faith a request from the
Borrower for withdrawal of the same on the basis that the conditions in
Section 3.02 are satisfied, provided that the Administrative Agent and the
Issuing Lenders

 

37



--------------------------------------------------------------------------------

may and shall conclusively rely upon any Stop Issuance Notice while it remains
in effect.

(g) If the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to or entered into by the Issuing
Lender relating to any Letter of Credit are not consistent with the terms and
conditions of this Agreement, the terms and conditions of this Agreement shall
control, provided that, to the extent the Issuing Lender so agrees in such other
documentation, its liabilities and responsibilities in connection with a Letter
of Credit may be governed thereby rather than by subsection (e)(ii), but such
agreement by the Issuing Lender may not directly or indirectly alter the rights
and obligations of any other Lender under this Agreement.

(h) Each Borrower shall, not later than the ninetieth day prior to the
Termination Date (or if such day is not a Domestic Business Day, the next
preceding Domestic Business Day) Cash Collateralize the aggregate amount
available for drawing under all of its respective Long-Dated Letters of Credit,
if any; provided, however, that such payment shall not be required if and to the
extent the Administrative Agent is holding funds as collateral pursuant to
Section 6.03 with respect to such Long-Dated Letters of Credit. Following the
subsequent expiration, or surrender to the Issuing Lender, of any of a
Borrower’s Long-Dated Letters of Credit, so long as no Event of Default then
exists with respect to such Borrower, the Administrative Agent shall promptly
return to such Borrower any funds the Administrative Agent is holding pursuant
to this Section 2.18(h) for such Long-Dated Letter of Credit.

Section 2.19. Extension Option. (a) On each of the first and the second
anniversary of the date hereof, the Termination Date may be extended in the
manner set forth in this Section for a period of one year from the Termination
Date then in effect. If the Borrowers wish to request an extension of the
Termination Date, the Borrowers shall give written notice to that effect to the
Administrative Agent not less than 30 days nor more than 90 days prior to the
applicable anniversary of the date hereof, whereupon the Administrative Agent
shall promptly notify each of the Lenders of such request. Each Lender will use
its best efforts to respond to such request, whether affirmatively or
negatively, as it may elect in its sole and absolute discretion, within 30 days
of such notice to the Administrative Agent. If any Lender shall not have
responded affirmatively within such 30-day period, such Lender shall be deemed
to have rejected the Borrowers’ proposal to extend its Commitment and only the
Commitments of those Lenders which have responded affirmatively shall be
extended.

(b) Any extension of the Commitments pursuant to this Section 2.19 shall be
subject to satisfaction of the following conditions:

(i) before and after giving effect to such extension, all representations and
warranties contained in Article 4 shall be true;

 

38



--------------------------------------------------------------------------------

(ii) at the time of such extension, no Default shall have occurred and be
continuing or would result from such extension; and

(iii) receipt by the Administrative Agent of counterparts of an Extension
Agreement in substantially the form of Exhibit K hereto (the “Extension
Agreement”) duly completed and signed by the Borrowers, the Administrative Agent
and all of the Lenders which have responded affirmatively, which Lenders shall
have more than 50% of the aggregate amount of the Commitments.

(c) If any Lender rejects, or is deemed to have rejected, the Borrowers’
proposal to extend its Commitment, (A) such Lender’s Commitment (and, if such
Lender is an Issuing Lender, its obligation to issue Letters of Credit) shall
terminate on the Termination Date then in effect with respect to such Lender,
(B) the Borrowers shall pay to such Lender on such Termination Date any amounts
due and payable to such Lender on such date and (C) the Borrowers may, if they
so elect, designate one or more Eligible Assignees which at the time agree to
(i) in the case of any such Person that is an existing Lender, increase its
Commitment and (ii) in the case of any other such Person, become a party to this
Agreement with a Commitment of not less than $5,000,000, provided that any such
designation or agreement may not increase the aggregate amount of the
Commitments. Upon execution and delivery by the Borrowers and such Lender or
Additional Lender of an instrument of assumption in form and amount satisfactory
to the Administrative Agent and execution and delivery of the Extension
Agreement pursuant to Section 2.19(a), such existing Lender shall have a
Commitment as therein set forth or such other Person shall become a Lender with
a Commitment as therein set forth and all the rights and obligations of a Lender
with such a Commitment hereunder. On the date of termination of any Lender’s
Commitment as contemplated by this subsection (b), the respective participations
of the other Lenders in all outstanding Letters of Credit shall be redetermined
on the basis of their respective Commitments after giving effect to such
termination, and the participation therein of the Lender whose Commitment is
terminated shall terminate; provided that the Borrowers shall, if and to the
extent necessary to permit such redetermination of participations in Letters of
Credit within the limits of the Commitments which are not terminated, prepay on
such date a portion of the outstanding Loans and/or secure cancellation of
outstanding Letters of Credit or, to the extent that such redetermination cannot
be effected within the limits of the Commitments even after all outstanding
Loans have been prepaid, Cash Collateralize the Letter of Credit Liabilities to
the extent of the excess, and such redetermination and termination of
participations in outstanding Letters of Credit shall be conditioned upon their
having done so.

(d) The Administrative Agent shall promptly notify the Lenders of the
effectiveness of each extension of the Commitments pursuant to this
Section 2.19.

 

39



--------------------------------------------------------------------------------

Section 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 2.08(a);

(b) the Credit Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.05); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of each Lender or each Lender affected
thereby;

(c) if any Letter of Credit Liabilities exists at the time such Lender becomes a
Defaulting Lender then:

(i) so long as no Default has occurred and is continuing, the Letter of Credit
Liabilities of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Percentages but only
to the extent that the sum of each such non-Defaulting Lender’s Committed Loans
plus such non-Defaulting Lender’s Letter of Credit Liabilities (after giving
effect to such reallocation) would not exceed the total of such non-Defaulting
Lender’s Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each Borrower shall within one Business Day following
notice by the Administrative Agent Cash Collateralize for the benefit of the
Issuing Lender only such Borrower’s obligations corresponding to such Defaulting
Lender’s Letter of Credit Liabilities (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as such Letter of Credit
Liabilities are outstanding;

(iii) if a Borrower Cash Collateralizes any portion of such Defaulting Lender’s
Letter of Credit Liabilities pursuant to clause (ii) above, such Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.08(b) with respect to such Defaulting Lender’s Letter of Credit
Liabilities during the period such Defaulting Lender’s Letter of Credit
Liabilities are Cash Collateralized;

(iv) To the extent such Defaulting Lender’s Letter of Credit Liabilities are
reallocated to the non-Defaulting Lenders pursuant to clause (i) above, the fees
payable to the non-Defaulting Lenders pursuant to

 

40



--------------------------------------------------------------------------------

Section 2.08(a) and 2.08(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Percentages; and

(v) if all or any portion of such Defaulting Lender’s Letter of Credit
Liabilities is neither reallocated nor Cash Collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of any
Issuing Lender or any other Lender hereunder, all facility fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such Letter
of Credit Liabilities) and letter of credit fees payable under Section 2.08(b)
with respect to such Defaulting Lender’s Letter of Credit Liabilities shall be
payable to the Issuing Lenders until and to the extent that such Letter of
Credit Liabilities is reallocated and/or Cash Collateralized; and

(vi) so long as such Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Liabilities will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or Cash Collateralized in accordance with
Section 2.20(c)(ii), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

(d) In the event that the Administrative Agent, the Borrower and each Issuing
Lender agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Letter of Credit
Liabilities of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Competitive Bid Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Percentage.

ARTICLE 3

CONDITIONS

Section 3.01. Effectiveness. The Commitments shall become effective on the date
the Administrative Agent shall have received:

(a) counterparts hereof signed by each of the parties hereto (or, in the case of
any party as to which an executed counterpart shall not have been received, the
Administrative Agent shall have received in form satisfactory to it telegraphic,
telex or other written confirmation from such party of execution of a
counterpart hereof by such party);

 

41



--------------------------------------------------------------------------------

(b) the opinions of the General Counsel or Vice President – Legal Services of
each Borrower substantially in the form of Exhibits E, F and G hereto, dated the
Effective Date and covering such additional matters relating to the transactions
contemplated hereby as the Required Lenders may reasonably request;

(c) evidence satisfactory to it that all filings, consents and approvals, if
any, required to be made with, or obtained from, any governmental authority in
connection with the transactions contemplated hereby shall have been made or
obtained and shall be, in each case, in full force and effect on and as of the
Effective Date;

(d) all documents the Administrative Agent may reasonably request relating to
the existence of the Borrowers, the corporate authority for and the validity of
this Agreement and the Notes, and any other matters relevant hereto, all in form
and substance satisfactory to the Administrative Agent;

(e) the Administrative Agent shall have received evidence satisfactory to it of
the payment of all principal of and interest on any loans outstanding under, and
of all other amounts payable under the Existing Credit Agreement; and

(f) the Borrowers shall have paid to the Administrative Agent for the account of
each Lender a fee in the amount heretofore mutually agreed;

provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
November 30, 2011. The Administrative Agent shall promptly notify the Borrowers
and the Lenders of the Effective Date, and such notice shall be conclusive and
binding on all parties hereto.

The Lenders that are parties to the Existing Credit Agreement comprising the
“Required Lenders” as defined in the Existing Credit Agreement, and the
Borrowers agree to eliminate the requirement under Section 2.09 of the Existing
Credit Agreement that notice of optional termination of the commitments
thereunder be given three Domestic Business Days in advance, and further agree
that the commitments under the Existing Credit Agreement shall terminate in
their entirety simultaneously with and subject to the effectiveness of the
Commitments and that the accrued facility fees thereunder to but excluding the
date of such effectiveness shall be payable on the date of such effectiveness.

Section 3.02. Borrowings and Issuances of Letters of Credit. The obligation of
any Lender to make a Loan on the occasion of any Borrowing, and the obligation
of an Issuing Lender to issue (or renew or extend the term of) any Letter of
Credit, is subject to the satisfaction of the following conditions:

 

42



--------------------------------------------------------------------------------

(a) receipt by the Administrative Agent of a (i) Notice of Borrowing as required
by Section 2.02 or Section 2.03, as the case may be or (ii) a Notice of Issuance
as required by Section 2.18(b);

(b) the fact that, immediately after such Borrowing or issuance (or renewal or
extension), (i) the Total Outstanding Amount will not exceed the aggregate
amount of the Commitments, and (ii) the aggregate outstanding principal amount
of the Loans made to each Borrower plus the aggregate amount of Letter of Credit
Liabilities for the account of such Borrower will not exceed such Borrower’s
Maximum Availability;

(c) the fact that, immediately before and after such Borrowing or issuance (or
renewal or extension), no Default with respect to the Borrower shall have
occurred and be continuing;

(d) the fact that the representations and warranties of the Borrower contained
in this Agreement (except, in the case of any such Borrowing or issuance
subsequent to the Effective Date, those contained in Sections 4.04(c), 4.05(a)
and 4.11) shall be true on and as of the date of such Borrowing or issuance (or
renewal or extension); and

(e) the fact that immediately after any such Borrowing by ConEd or O&R, the
aggregate outstanding principal amount of the Loans made to ConEd or O&R, as the
case may be, under this Agreement, which aggregated with any other financing
covered by the same authorization, will not exceed the applicable amounts
authorized, as of such date, by the PSC or the FERC to be borrowed by such
Borrower.

Each Borrowing or issuance of any Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
as to the facts specified in the foregoing clauses 3.02(b), 3.02(c), 3.02(d) and
3.02(e).

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants that:

Section 4.01. Corporate Existence and Power. Such Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate powers and all material
governmental licenses, consents, authorizations and approvals required to carry
on its business as now conducted.

 

43



--------------------------------------------------------------------------------

Section 4.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by such Borrower of this Agreement and its
Notes are within such Borrower’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official (except in the case of ConEd and
O&R (i) the approval of the PSC for borrowings with a maturity of more than one
year, which at the date of this Agreement has been obtained for borrowings prior
to December 31, 2012 under one or more revolving credit agreements in amounts at
any time outstanding of up to $2.25 billion for ConEd and for borrowings prior
to December 31, 2013 under one or more revolving credit agreements in amounts at
any time outstanding of up to $200 million for O&R; (ii) the authorization by
the FERC of short-term borrowings, which at the date of this Agreement has been
obtained for borrowings prior to December 31, 2012 in amounts at any time
outstanding of up to $2.25 billion for ConEd and for borrowings prior to
July 31, 2012 in amounts at any time outstanding of up to $250 million for O&R;
and (iii) the filing of such reports with the PSC and the FERC as may be
required under law) and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of such Borrower’s certificate of
incorporation or by-laws or of any agreement, judgment, injunction, order,
decree or other instrument binding upon such Borrower or any Subsidiary of such
Borrower or result in the creation or imposition of any Lien on any asset of
such Borrower or any Subsidiary of such Borrower.

Section 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of such Borrower and each Note of such Borrower, if and when executed
and delivered in accordance with this Agreement, will constitute a valid and
binding obligation of such Borrower, in each case enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general principles of equity.

Section 4.04. Financial Information. (a) The consolidated balance sheet of such
Borrower and its Consolidated Subsidiaries as of December 31, 2010 and the
related consolidated statements of income, cash flows, capitalization and
retained earnings for the Fiscal Year then ended, reported on by
PricewaterhouseCoopers LLP and set forth in such Borrower’s 2010 Annual Report,
fairly present, in all material respects, the consolidated financial position of
such Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such Fiscal Year in
conformity with GAAP.

(b) The unaudited consolidated balance sheet of such Borrower and its
Consolidated Subsidiaries as of June 30, 2011 and the related consolidated
statements of income, cash flows, capitalization and retained earnings for the
quarter then ended set forth for ConEd and Holdings in their combined Quarterly
Report on Form 10-Q for the quarterly period ended June 30, 2011, and for O&R

 

44



--------------------------------------------------------------------------------

on its website (www.oru.com), fairly present, in all material respects, the
consolidated financial position of such Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such period in conformity with GAAP.

(c) As of the Effective Date, there has, since December 31, 2010, been no
material adverse change in the business, financial position or results of
operations of such Borrower and its Consolidated Subsidiaries, considered as a
whole.

Section 4.05. Litigation. Except (solely with respect to clause (a) below) as
disclosed in Holding’s or in such Borrower’s periodic reports filed with the SEC
pursuant to the Exchange Act prior to the date hereof, there is no action, suit
or proceeding pending against, or to such Borrower’s knowledge threatened
against or affecting, such Borrower or any Subsidiary of such Borrower before
any court or arbitrator or any governmental body, agency or official (a) in
which, as of the Effective Date, there is a reasonable possibility of an adverse
decision which could materially adversely affect the business, consolidated
financial position or consolidated results of operations of such Borrower and
its Consolidated Subsidiaries, considered as a whole, or (b) which in any manner
draws into question the validity or enforceability of this Agreement or the
Notes.

Section 4.06. Compliance with ERISA. Each member of the ERISA Group of such
Borrower has fulfilled its obligations under the minimum funding standards of
ERISA and the Internal Revenue Code with respect to each Plan and is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Internal Revenue Code with respect to each Plan. No member of the
ERISA Group of such Borrower has (i) sought a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan, or made any amendment to any Plan, which has resulted or could result in
the imposition of a Lien or the posting of a bond or other security under ERISA
or the Internal Revenue Code or (iii) incurred any liability under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.

Section 4.07. Environmental Matters. In the ordinary course of its business,
such Borrower conducts an ongoing review of the effect of Environmental Laws on
the business, operations and properties of such Borrower and its Subsidiaries,
in the course of which it identifies and evaluates associated liabilities and
costs (including, without limitation, any capital or operating expenditures
required for clean-up or closure of properties presently or previously owned,
any capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or

 

45



--------------------------------------------------------------------------------

reduction in the level of or change in the nature of operations conducted
thereat, any costs or liabilities in connection with off-site disposal of wastes
or Hazardous Substances and any actual or potential liabilities to third
parties, including employees, and any related costs and expenses). On the basis
of this review, such Borrower has reasonably concluded that, except as disclosed
in Holding’s or in such Borrower’s periodic reports filed with the SEC pursuant
to the Exchange Act from time to time, such associated liabilities and costs,
including the costs of complying with Environmental Laws, are unlikely to have a
Material Adverse Effect with respect to such Borrower.

Section 4.08. Taxes. Such Borrower and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by such Borrower or any
Subsidiary of such Borrower, except to the extent that any such assessment is
being contested in good faith by appropriate proceedings. The charges, accruals
and reserves on the books of such Borrower and its Subsidiaries in respect of
material taxes or other governmental charges are, in such Borrower’s opinion,
adequate.

Section 4.09. Subsidiaries. Each of such Borrower’s Material Subsidiaries (if
any) is an entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and has all powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

Section 4.10. Investment Company Status. Such Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 4.11. Full Disclosure. For ConEd and Holdings, as of the Effective Date,
neither such Borrower’s Form 10-K for the year ended December 31, 2010, as of
the date of filing of such Form 10-K, nor any registration statement (other than
a registration statement on Form S-8 (or its equivalent)) or report on Form
10-K, 10-Q and 8-K (or their equivalents) which such Borrower shall have
subsequently filed with the SEC, as at the time of filing of such registration
statement or report, as applicable, contained any untrue statement of a material
fact or omitted to state a material fact necessary in order to make any
statements contained therein, in the light of the circumstances under which they
were made, not misleading.

 

46



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS

Each Borrower agrees that, so long as any Lender has any Credit Exposure
hereunder or any interest or fees accrued hereunder remain unpaid:

Section 5.01. Information. Such Borrower will deliver to each of the Lenders:

(a) as soon as available and in any event within 95 days after the end of each
Fiscal Year, a consolidated balance sheet of such Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, cash flows, capitalization and retained earnings for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all reported on in a manner acceptable to the SEC by
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing;

(b) as soon as available and in any event within 50 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, a consolidated balance
sheet of such Borrower and its Consolidated Subsidiaries as of the end of such
Fiscal Quarter, the related consolidated statements of income and cash flows for
such Fiscal Quarter and the related consolidated statements of income and cash
flows for the portion of the Fiscal Year ended at the end of such Fiscal
Quarter, setting forth in the case of each such statement of income and cash
flows in comparative form the figures for the corresponding period in the
previous Fiscal Year, all certified (subject to normal year-end adjustments) as
to fairness of presentation and consistency with GAAP, in all material respects,
by such Borrower’s chief financial officer, chief accounting officer or
controller, or treasurer;

(c) within the time frames specified for the delivery of each set of financial
statements referred to in clauses 5.01(a) and 5.01(b) above, a certificate of
such Borrower’s chief financial officer or chief accounting officer (i) setting
forth in reasonable detail the calculations required to establish whether such
Borrower was in compliance with the requirements of Section 5.10 and
(ii) stating whether any Default with respect to such Borrower exists on the
date of such certificate and, if any Default with respect to such Borrower then
exists, setting forth the details thereof and the action which such Borrower is
taking or proposes to take with respect thereto;

(d) within five Domestic Business Days after any officer of such Borrower
obtains knowledge of any Default with respect to such Borrower, if such Default
with respect to such Borrower is then continuing, a certificate of such
Borrower’s chief financial officer or chief accounting officer setting forth

 

47



--------------------------------------------------------------------------------

the details thereof and the action which such Borrower is taking or proposes to
take with respect thereto;

(e) promptly after the mailing thereof to such Borrower’s or Holdings’
shareholders generally, copies of all financial statements, reports and proxy
statements so mailed;

(f) promptly after the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
filed by such Borrower with the SEC;

(g) if and when any member of the ERISA Group of such Borrower (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or makes any amendment to any Plan which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, a certificate of such Borrower’s chief financial officer or chief
accounting officer setting forth details as to such occurrence and the action,
if any, which such Borrower or applicable member of the ERISA Group of such
Borrower is required or proposes to take; and

(h) from time to time such additional information regarding the financial
position or business of such Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.

Information required to be delivered pursuant to clauses (a), (b), (e) or
(f) above which is filed by any Borrower with the Securities and Exchange
Commission or, in the case of O&R, posted on its website (www.oru.com) shall be
deemed to have been delivered on the date when so filed or posted. Each Borrower
shall promptly notify the Lenders that such information has been posted

 

48



--------------------------------------------------------------------------------

on such Borrower’s website or filed with the Securities and Exchange Commission
and shall deliver paper copies of the information referred to in clauses (a),
(b), (e) or (f) to the Administrative Agent for any Lender which requests such
delivery.

Section 5.02. Payment of Obligations. Such Borrower will pay and discharge, and
will cause each Subsidiary of such Borrower to pay and discharge, at or before
maturity, all their respective material obligations and liabilities (including,
without limitation, tax liabilities and claims of materialmen, warehousemen and
the like which if unpaid might by law give rise to a Lien), except where the
same are contested in good faith by appropriate proceedings and except where the
failure to pay and discharge the same could not reasonably be expected to have a
Material Adverse Effect with respect to such Borrower.

Section 5.03. Maintenance of Property; Insurance. (a) Such Borrower will keep,
and will cause each Material Subsidiary of such Borrower to keep, all material
property necessary in its business in good working order and condition, ordinary
wear and tear excepted.

(b) Such Borrower will, and will cause each Material Subsidiary of such Borrower
to, maintain (either in such Borrower’s name or in such Subsidiary’s own name)
with financially sound and responsible insurance companies, insurance on all
their respective properties in at least such amounts (with no greater risk
retention) and against at least such risks as are usually maintained, retained
or insured against in the same general area by companies of established repute
engaged in the same or a similar business. Such Borrower will furnish to the
Lenders, upon request from the Administrative Agent, information presented in
reasonable detail as to the insurance so carried.

Section 5.04. Conduct of Business and Maintenance of Existence. Except as
otherwise permitted in accordance with Section 5.07, such Borrower and its
Material Subsidiaries will continue to engage in business of the same general
type as now conducted by such Borrower and its Material Subsidiaries, and will
preserve, renew and keep in full force and effect their respective corporate
existences and their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business; provided that nothing in this
Section shall prohibit:

(a) the merger of a Subsidiary of such Borrower into such Borrower (other than
the merger of ConEd or O&R into Holdings) if, after giving effect thereto, no
Default with respect to such Borrower shall have occurred and be continuing;

(b) the merger or consolidation of a Subsidiary of such Borrower with or into a
Person other than such Borrower (other than the merger or consolidation

 

49



--------------------------------------------------------------------------------

of ConEd or O&R with or into Holdings) if, after giving effect thereto, no
Default with respect to such Borrower shall have occurred and be continuing;

(c) the termination of the corporate existence of a Subsidiary of such Borrower
(other than the termination of the corporate existence of ConEd or O&R) if such
Borrower in good faith determines that such termination is in the best interest
of such Borrower and is not materially disadvantageous to the Lenders; or

(d) the merger of O&R into ConEd in accordance with Section 5.07.

Section 5.05. Compliance with Laws. Such Borrower will comply, and will cause
each Subsidiary of such Borrower to comply, in all material respects with all
applicable laws, ordinances, rules, regulations and requirements of governmental
authorities (including, without limitation, Environmental Laws and ERISA and the
rules and regulations thereunder), except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings or except where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect with respect to such Borrower.

Section 5.06. Inspection of Property, Books and Records. Such Borrower will
keep, and will cause each Material Subsidiary of such Borrower to keep, proper
books of record and account in which full and correct entries shall be made of
all dealings and transactions in relation to its business and activities; and
will permit, and will cause each Subsidiary of such Borrower to permit, at
reasonable times and upon five Domestic Business Days’ notice, representatives
of any Lender at such Lender’s expense to visit and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants.

Section 5.07. Consolidations, Mergers and Transfers of Assets. (a) Such Borrower
will not consolidate or merge with or into any other Person; provided that such
Borrower may merge with another Person if:

(i) either (A) such Borrower is the corporation surviving such merger or (B) the
Person (if other than such Borrower) surviving such merger or formed by such
consolidation (any such Person, the “Successor”), shall be organized and
existing under the laws of the United States, any state thereof or the District
of Columbia and shall expressly assume, in a writing executed and delivered to
the Administrative Agent for delivery to each of the Lenders, in form reasonably
satisfactory to the Administrative Agent, the due and punctual payment of the
principal of and interest on its Loans and the performance of the other
obligations under this Agreement and its Notes on the part of such Borrower to
be

 

50



--------------------------------------------------------------------------------

performed or observed, as fully as if such Successor were originally named as
such Borrower in this Agreement; and

(ii) after giving effect to such merger, no Default with respect to such
Borrower shall have occurred and be continuing.

(b) Such Borrower will not sell, lease or otherwise transfer, directly or
indirectly, all or substantially all of its assets, to any other Person.

Section 5.08. Use of Proceeds. The proceeds of the Loans or the Letters of
Credit will be used by such Borrower for its general corporate purposes, other
than hostile acquisitions. None of such proceeds will be used, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any “margin stock” within the meaning of Regulation U.

Section 5.09. Negative Pledge. Neither such Borrower nor any Subsidiary of such
Borrower will create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except:

(a) Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement in an aggregate principal or face amount not
exceeding $150,000,000;

(b) Liens arising pursuant to securitization of accounts receivable in respect
of recovery by ConEd or O&R of Electric and/or Steam Stranded Cost and Liens in
connection with up to $46,300,000 aggregate principal amount of 5.22% Transition
Bonds, Series 2004-1 of Rockland Electric Transition Funding LLC;

(c) any Lien existing on any asset of any Person at the time such Person becomes
a Subsidiary and not created in contemplation of such event;

(d) any Lien on any asset securing obligations incurred or assumed for the
purpose of financing all or any part of the cost of acquiring ownership or use
of such asset or a related asset, provided that such Lien attaches to such asset
concurrently with or within 90 days after such acquisition;

(e) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary and not created
in contemplation of such event;

(f) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;

(g) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing

 

51



--------------------------------------------------------------------------------

clauses of this Section, provided that such Debt is not increased and is not
secured by any additional assets;

(h) Liens arising in the ordinary course of its business which (i) do not secure
Debt or Derivatives Obligations and (ii) do not secure any single obligation (or
class of obligations having a common cause) in an amount exceeding $25,000,000;

(i) Liens on cash and cash equivalents securing Derivatives Obligations;

(j) Liens in the ordinary course of business for the purpose of securing or
collateralizing energy purchases or sales as may be required from time to time
by an independent system operator or similar system-governing body in any
jurisdiction; and

(k) Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt of such Borrower and its Subsidiaries in an aggregate principal or
face amount not at any time exceeding 5% of Consolidated Total Capital of such
Borrower.

Section 5.10. Debt to Total Capital. The ratio of Consolidated Debt of such
Borrower to Consolidated Total Capital of such Borrower shall not at any time
exceed 0.65 to 1.

Section 5.11. Transactions with Affiliates. Such Borrower will not, and will not
permit any Subsidiary of such Borrower to, directly or indirectly, pay any funds
to or for the account of, make any investment (whether by acquisition of stock
or indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate of such Borrower except (i) on an arms-length basis on terms at
least as favorable to such Borrower or such Subsidiary of such Borrower as could
have been obtained from a third party that was not an Affiliate of such Borrower
or (ii) as otherwise permitted by the PSC and FERC; provided that the foregoing
provisions of this Section shall not prohibit (x) any such Person from declaring
or paying any lawful dividend or other payment ratably in respect of all its
capital stock of the relevant class and (y) ConEd and O&R from purchasing their
own common stock or the common stock of Holdings, so long as in each case, after
giving effect thereto, no Default shall have occurred and be continuing.

 

52



--------------------------------------------------------------------------------

ARTICLE 6

DEFAULTS

Section 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing with respect to a Borrower:

(a) such Borrower shall (i) fail to pay when due any principal of any Loan or
any draw under any Letter of Credit (whether at stated maturity or at optional
prepayment); or (ii) default in the payment of any interest on any Loan or any
draw under any Letter of Credit, any fee or any other amount payable by it
hereunder when due and such default shall have continued unremedied for five
days;

(b) such Borrower shall fail to observe or perform any covenant contained in
Article 5, other than those contained in Sections 5.01 through 5.06;

(c) such Borrower shall fail to observe or perform any covenant or agreement
(other than those covered by clause 6.01(a) or 6.01(b) above) contained in this
Agreement or any amendment hereof for 7 days after the Administrative Agent
gives notice thereof to such Borrower at the request of any Lender;

(d) any representation or warranty made by such Borrower in, or pursuant to,
this Agreement shall prove to have been incorrect in any material respect when
made (or deemed made);

(e) such Borrower or any Material Subsidiary of such Borrower shall fail to make
one or more payments in respect of Material Financial Obligations of such
Borrower when due or within any applicable grace period;

(f) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt of such Borrower or enables the holder of such
Debt of such Borrower or any Person acting on such holder’s behalf to accelerate
the maturity thereof;

(g) such Borrower or any Material Subsidiary of such Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other

 

53



--------------------------------------------------------------------------------

proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;

(h) an involuntary case or other proceeding shall be commenced against such
Borrower or any Material Subsidiary of such Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against such Borrower
or any Material Subsidiary of such Borrower under the federal bankruptcy laws as
now or hereafter in effect;

(i) any member of the ERISA Group of such Borrower shall fail to pay when due an
amount or amounts aggregating in excess of $150,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group of such Borrower, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer, any
Material Plan; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $150,000,000; or

(j) judgments or orders (other than judgments or orders in respect of
Non-recourse Debt) for the payment of money exceeding $150,000,000 in aggregate
amount shall be rendered against such Borrower or any Subsidiary of such
Borrower and either (i) enforcement proceedings shall have been commenced by any
creditor upon such judgments or orders or (ii) such judgments or orders shall
continue unsatisfied and unstayed for a period of 30 days;

then, and in every such event, the Administrative Agent shall (i) if requested
by Lenders having more than 50% in aggregate amount of the Commitments, by
notice to such Borrower terminate the Commitments as to such Borrower and they
shall thereupon terminate, and such Borrower shall no longer be entitled to
borrow hereunder, and the Maximum Availability of such Borrower shall be $0,

 

54



--------------------------------------------------------------------------------

and (ii) if requested by Lenders holding more than 50% in aggregate unpaid
principal amount of the Loans of such Borrower, by notice to such Borrower
declare such Loans (together with accrued interest thereon) to be, and such
Loans (together with accrued interest thereon) shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Borrower; provided that, if
any Event of Default specified in clause 6.01(g) or 6.01(h) occurs with respect
to such Borrower, then without any notice to such Borrower or any other act by
the Administrative Agent or the Lenders, the Commitments shall thereupon
terminate with respect to such Borrower and the Loans to such Borrower (together
with accrued interest thereon) shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower. Termination of the Commitments or acceleration
of Loans (by declaration or otherwise) as to a particular Borrower (or any
related termination of such Borrower’s Maximum Availability) under this
Section 6.01 shall not terminate the Commitments or the Maximum Availability or
accelerate the Loans as to any other Borrower.

Section 6.02. Notice of Default. The Administrative Agent shall give notice to a
Borrower under Section 6.01(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

Section 6.03. Cash Cover. Each Borrower agrees, in addition to the provisions of
Section 6.01 hereof, that upon the occurrence and during the continuance of any
Event of Default with respect to a Borrower, such Borrower shall, if requested
by the Administrative Agent upon the instruction of the Lenders having more than
50% of the Letter of Credit Liabilities for the account of such Borrower, Cash
Collateralize all such Letter of Credit Liabilities at such time, provided that,
upon the occurrence of any Event of Default specified in Section 6.01(g) or
6.01(h) with respect to such Borrower, such Borrower shall Cash Collateralize
all such Letter of Credit Liabilities forthwith without any notice or demand or
any other act by the Administrative Agent or the Lenders. If any Borrower is
required to provide Cash Collateral (solely pursuant to this Section 6.03), such
Cash Collateral (to the extent not applied pursuant to the arrangements with the
Administrative Agent) shall be returned to such Borrower within three Domestic
Business Days after all Events of Default have been cured or waived.

ARTICLE 7

THE AGENTS

Section 7.01. Appointment and Authorization. Each Lender irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to

 

55



--------------------------------------------------------------------------------

the Administrative Agent by the terms hereof or thereof, together with all such
powers as are reasonably incidental thereto.

Section 7.02. Administrative Agent and Affiliates. JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Lender
and may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and JPMorgan Chase Bank, N.A. and its affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Subsidiary or affiliate of the Borrower as if it were
not the Administrative Agent.

Section 7.03. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.

Section 7.04. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for any Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

Section 7.05. Liability of Administrative Agent. None of the Administrative
Agent, its affiliates and their respective directors, officers, agents and
employees shall be liable for any action taken or not taken by it in connection
herewith (i) with the consent or at the request of the Required Lenders (or such
different number of Lenders as any provision hereof expressly requires for such
consent or request) or (ii) in the absence of its own gross negligence or
willful misconduct. None of the Administrative Agent, its affiliates and their
respective directors, officers, agents and employees shall be responsible for or
have any duty to ascertain, inquire into or verify (i) any statement, warranty
or representation made in connection with this Agreement or any borrowing or
issuance of a Letter of Credit hereunder; (ii) the performance or observance of
any of the covenants or agreements of any Borrower; (iii) the satisfaction of
any condition specified in Article 3, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the validity, effectiveness or
genuineness of this Agreement, the Notes or any other instrument or writing
furnished in connection herewith. The Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate, statement
or other writing (which may be a bank wire, telex, facsimile or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.
Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or

 

56



--------------------------------------------------------------------------------

reflect only an administrative relationship between independent contracting
parties.

Section 7.06. Indemnification. The Lenders shall, ratably in proportion to their
Credit Exposures, indemnify the Administrative Agent and each Issuing Lender,
its affiliates and their respective directors, officers, agents and employees
(to the extent not reimbursed by the Borrower) against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitees’ gross negligence or
willful misconduct) that such indemnitees may suffer or incur in connection with
this Agreement or any Letter of Credit or any action taken or omitted by such
indemnitees hereunder.

Section 7.07. Credit Decision. Each Lender acknowledges that it has,
independently and without reliance on any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance on any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

Section 7.08. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving notice thereof to the Lenders and the Borrowers.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent. If no successor Administrative Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
bank organized or licensed under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $100,000,000. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent resigns as Administrative Agent hereunder, the provisions
of this Article shall inure to its benefit as to actions taken or omitted to be
taken by it while it was Administrative Agent.

Section 7.09. Administrative Agent’s Fee. Each Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon by such Borrower and the Administrative Agent.

 

57



--------------------------------------------------------------------------------

Section 7.10. Other Agents. None of the Documentation Agents and Syndication
Agents, in its capacity as such, shall have any duty or obligation of any kind
under this Agreement.

ARTICLE 8

CHANGE IN CIRCUMSTANCES

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
before the first day of any Interest Period for any Euro-Dollar Loans or
Competitive Bid LIBOR Loan:

(a) the Administrative Agent is advised by the Euro-Dollar Reference Banks that
deposits in dollars in the applicable amounts are not being offered to the
Euro-Dollar Reference Banks in the relevant market for such Interest Period, or

(b) in the case of Euro-Dollar Loans, Lenders having at least 50% in aggregate
amount of the Commitments advise the Administrative Agent that the London
Interbank Offered Rate, as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding their
Euro-Dollar Loans for such Interest Period,

the Administrative Agent shall forthwith give notice thereof to the Borrowers
and the Lenders, whereupon until the Administrative Agent notifies the Borrower
that the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Dollar Loans or to continue or convert
outstanding Loans as or into Euro-Dollar Loans shall be suspended and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto. Unless the
Borrower notifies the Administrative Agent at least two Domestic Business Days
before the date of any affected Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, (i) if such
affected Borrowing is a Euro-Dollar Borrowing, such Borrowing shall instead be
made as a Base Rate Borrowing and (ii) if such affected Borrowing is a
Competitive Bid LIBOR Borrowing, the Competitive Bid LIBOR Loans comprising such
Borrowing shall bear interest for each day from and including the first day to
but excluding the last day of the Interest Period applicable thereto at the rate
applicable to Base Rate Loans for such day.

Section 8.02. Illegality. If, on or after the date hereof, any Change in Law
shall make it unlawful or impossible for any Lender (or its Euro-Dollar Lending
Office) to make, maintain or fund its Euro-Dollar Loans to a Borrower and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Lenders and such Borrower, whereupon
until such Lender notifies such Borrower and the Administrative Agent that the

 

58



--------------------------------------------------------------------------------

circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Euro-Dollar Loans, or to convert outstanding Loans into
Euro-Dollar Loans or continue outstanding Loans as Euro-Dollar Loans, in each
case to such Borrower shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such notice is given, each Euro-Dollar Loan
of such Lender then outstanding to such Borrower shall be converted to a Base
Rate Loan either (a) on the last day of the then current Interest Period
applicable to such Euro-Dollar Loan if such Lender may lawfully continue to
maintain and fund such Loan as a Euro-Dollar Loan to such day or (b) immediately
if such Lender shall determine that it may not lawfully continue to maintain and
fund such Loan as a Euro-Dollar Loan to such day. Interest and principal on any
such Base Rate Loan shall be payable on the same dates as, and on a pro rata
basis with, the interest and principal payable on the related Euro-Dollar Loans
of the other Lenders.

Section 8.03. Increased Cost and Reduced Return. (a) If on or after (x) the date
hereof, in the case of any Committed Loan or Letter of Credit or any obligation
to make Committed Loans or issue or participate in any Letters of Credit or
(y) the date of the related Competitive Bid Quote, in the case of any
Competitive Bid Loan, any Change in Law

(i) shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Euro-Dollar Loan any
such requirement with respect to which such Lender is entitled to compensation
during the relevant Interest Period under Section 2.15), special deposit,
insurance assessment or similar requirement against assets of, deposits with or
for the account of, or credit (including letters of credit and participations
therein) extended by, any Lender (or its Applicable Lending Office);

(ii) shall impose on any Lender (or its Applicable Lending Office) or any
Issuing Lender or on the London interbank market any other condition, cost or
expense (other than taxes) affecting its Fixed Rate Loans or Letters of Credit,
its Notes or its obligation to make Fixed Rate Loans or its obligations
hereunder in respect of Letters of Credit; or

(iii) shall subject any Lender or Agent to any taxes (other than (A) Taxes,
(B) taxes described in (i), (ii), (iii) or (iv) of the exclusions from Taxes and
(C) Other Taxes) on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

59



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making or maintaining any Fixed Rate Loan
(or, in the case of a Change in Law with respect to taxes, any Loan) or to
increase the cost to such Lender or Issuing Lender of issuing or participating
in any Letter of Credit, or to reduce the amount of any sum received or
receivable by such Lender (or its Applicable Lending Office) or such Issuing
Lender under this Agreement or under its Notes with respect thereto, by an
amount deemed by such Lender or Issuing Lender to be material, then, within 15
days after demand by such Lender or Issuing Lender (with a copy to the
Administrative Agent), each Borrower shall pay to such Lender or Issuing Lender
its Appropriate Share of such additional amount or amounts as will compensate
such Lender or Issuing Lender for such increased cost or reduction.

(b) If any Lender shall have determined that, after the date hereof, any Change
in Law has or would have the effect of reducing the rate of return on capital of
such Lender (or its Parent) as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender (or its Parent) could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by such Lender to be material, then from time to time, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), each Borrower
shall pay to such Lender its Appropriate Share of such additional amount or
amounts as will compensate such Lender (or its Parent) for such reduction.

(c) Each Lender will promptly notify the Borrowers and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Lender to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to it. A certificate of
any Lender or Issuing Lender claiming compensation under this Section and
setting forth the additional amount or amounts necessary to compensate such
Lender or Issuing Lender, as the case may be, shall be conclusive in the absence
of manifest error.

(d) Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that no
Borrower shall be required to compensate a Lender or Issuing Lender pursuant to
this Section for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Lender, as the case may be,
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to

 

60



--------------------------------------------------------------------------------

such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) The “Appropriate Share” of a Borrower with respect to any amount payable
hereunder is the sum of (i) to the extent such amount is properly allocable to
Loans and Letter of Credit outstanding hereunder, the portion of such amount
properly allocable to the Loans and Letter of Credit outstanding to such
Borrower, and (ii) to the extent such amount is not properly allocable to Loans
and Letters of Credit outstanding hereunder, the Appropriate Share shall be the
Availability Share of such Borrower.

Section 8.04. Taxes. (a) For the purposes of this Agreement, the following terms
have the following meanings:

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by or on account
of a Borrower pursuant to this Agreement or under any Note, and all liabilities
with respect thereto, excluding (i) in the case of each Lender and the
Administrative Agent, taxes imposed on its net income, and franchise or similar
taxes imposed on it, by a jurisdiction under the laws of which it is organized
or in which its principal executive office is located or, in the case of a
Lender, in which its Applicable Lending Office is located, (ii) in the case of
each Lender, any United States withholding tax imposed on such payment, but not
excluding any portion of such tax that exceeds the United States withholding tax
which would have been imposed on such a payment to such Lender under the laws
and treaties in effect when such Lender first becomes a party to this Agreement,
(iii) taxes attributable to such Lender’s or Agent’s failure to comply with
Section 8.04(e), (f) or (g) and (iv) any U.S. Federal withholding Taxes imposed
under FATCA.

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any Note.

(b) All payments by or on account of a Borrower to or for the account of any
Lender or the Administrative Agent hereunder or under any Note shall be made
without deduction for any Taxes, except as required by applicable law. If any
withholding agent shall be required by law to deduct any Taxes from any such
payment, (i) the sum payable by a Borrower shall be increased as necessary so
that after all required deductions are made (including deductions applicable to

 

61



--------------------------------------------------------------------------------

additional sums payable under this Section) such Lender or the Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such withholding agent shall
make such deductions, (iii) such withholding agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law and (iv) if the withholding agent is a Borrower, such
Borrower shall promptly furnish to the Administrative Agent, at its address
specified in or pursuant to Section 9.01, the original or a certified copy of a
receipt evidencing payment thereof.

(c) In addition, each Borrower agrees to pay its Appropriate Share of any Other
Taxes.

(d) Each Borrower agrees to indemnify each Lender and the Administrative Agent
for its Appropriate Share of the full amount of Taxes and Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed or asserted
(whether or not correctly) by any jurisdiction on amounts payable under this
Section) paid by such Lender, including any Issuing Lender, or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be paid within 15 days after such Lender, including
any Issuing Lender, or the Administrative Agent (as the case may be) makes
demand therefor.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under this Agreement or any Note shall deliver
to the Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by any Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 8.04(f), (g) and (h)) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Each
Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify such Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

62



--------------------------------------------------------------------------------

(f) Without limiting the generality of the foregoing, each Lender that is not a
U.S. person, before it signs and delivers this Agreement in the case of each
Lender listed on the signature pages hereof and before it becomes a Lender in
the case of each other Lender, and from time to time thereafter if requested in
writing by a Borrower or the Administrative Agent (but only so long as such
Lender remains lawfully able to do so), shall provide each of such Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) with whichever of the following is applicable:

(i) in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
hereunder or under any Note, executed originals of IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments hereunder or under any Note, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of any Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

(iv) to the extent a Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Lender is a partnership and one or more
direct or indirect partners of such Lender are claiming the portfolio interest
exemption, such Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner.

(g) Any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of any Borrower or the Administrative Agent), executed

 

63



--------------------------------------------------------------------------------

originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax.

(h) If a payment made to a Lender hereunder or under any Note would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by any Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by any Borrower or the Administrative Agent
as may be necessary for such Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(g), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(i) If a Lender, that is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, such Borrower shall take such steps as such Lender
shall reasonably request to assist such Lender to recover such Taxes.

(j) If a Borrower is required to pay additional amounts to or for the account of
any Lender pursuant to this Section as a result of a change in law or treaty
occurring after such Lender first became a party to this Agreement, then such
Lender will, at such Borrower’s request, change the jurisdiction of its
Applicable Lending Office if, in the judgment of such Lender, such change will
eliminate or reduce any such additional payment which may thereafter accrue and
is not otherwise disadvantageous to such Lender.

(k) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that the Borrowers have not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrowers to do so), (ii) any taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.06(d) relating to the maintenance of a
Participant Register and (iii) any taxes excluded from the definition of Taxes
and attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Agreement or any Note, and any
reasonable expenses arising therefrom or with respect thereto. A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing

 

64



--------------------------------------------------------------------------------

to such Lender hereunder or under any Note or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (k).

Section 8.05. Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Lender to make, or to continue or convert outstanding
Loans as or to, Euro-Dollar Loans to a Borrower has been suspended pursuant to
Section 8.02 or (ii) any Lender has demanded compensation from a Borrower under
Section 8.03 or 8.04 with respect to its Euro-Dollar Loans to such Borrower, and
in any such case such Borrower shall, by at least five Euro-Dollar Business
Days’ prior notice to such Lender through the Administrative Agent, have elected
that the provisions of this Section shall apply to such Lender, then, unless and
until such Lender notifies such Borrower that the circumstances giving rise to
such suspension or demand for compensation no longer exist, all Loans to such
Borrower which would otherwise be made by such Lender as (or continued as or
converted to) Euro-Dollar Loans shall instead be Base Rate Loans on which
interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Lenders. If such Lender notifies such Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer exist, the principal amount of each such Base Rate Loan shall be
converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.

Section 8.06. Substitution of Lender. If (i) the obligation of any Lender to
make Euro-Dollar Loans has been suspended pursuant to Section 8.02 or (ii) any
Lender has demanded compensation under Section 8.03 or 8.04, the Borrowers shall
have the right, with the assistance of the Administrative Agent, to seek a
mutually satisfactory substitute bank or banks (which may be one or more of the
Lenders) to purchase the Loans and assume the Commitment of such Lender.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including telex, facsimile or similar
writing) and shall be given to such party: (a) in the case of a Borrower or the
Administrative Agent, at its address, facsimile number or telex number set forth
on the signature pages hereof, (b) in the case of any Lender, at its address,
facsimile number or telex number set forth in its Administrative Questionnaire
or in the case of any party, at such other address, facsimile number or telex
number as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Borrowers. Each such notice, request or other
communication shall be effective (i) if given by telex or facsimile when deemed
received as provided below, (ii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,

 

65



--------------------------------------------------------------------------------

addressed as aforesaid or (iii) except as provided below, if given by any other
means, when delivered at the address referred to in this Section; provided that
notices to the Administrative Agent under Article 2 or Article 8 shall not be
effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent and in the
case of notice to any Issuing Lender, by such Issuing Lender; provided that the
foregoing shall not apply to notices to any Lender or Issuing Lender pursuant to
Article 2 if such Lender or Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to a facsimile number, telex number or e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

Section 9.02. No Waivers. No failure or delay by the Administrative Agent or any
Lender in exercising any right, power or privilege hereunder or under any Note
or Letter of Credit shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 9.03. Expenses; Indemnification. (a) Each Borrower shall pay its
Appropriate Share of (i) all out-of-pocket expenses of the Administrative Agent,
including fees and disbursements of special counsel for the Administrative
Agent, in connection with the preparation and administration of this Agreement,
any waiver or consent hereunder or any amendment hereof or any Default or
alleged Default hereunder with respect to a Borrower and (ii) if an Event of
Default occurs with respect to a Borrower, all out-of-pocket expenses incurred
by the

 

66



--------------------------------------------------------------------------------

Administrative Agent and each Lender (including any Issuing Lender), including
(without duplication) the fees and disbursements of outside counsel and the
allocated cost of inside counsel, in connection with such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom.

(b) Each Borrower agrees to indemnify the Administrative Agent, the Joint Lead
Arrangers and each Lender (including any Issuing Lender), their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, damages, costs and expenses of any
kind, including, without limitation, the reasonable fees and disbursements of
counsel, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or threatened relating
to or arising out of this Agreement or any Letter of Credit or any actual or
proposed use of proceeds of Loans or Letters of Credit hereunder in each case to
the extent of such Borrower’s Appropriate Share; provided that no Indemnitee
shall have the right to be indemnified hereunder for such Indemnitee’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

(c) This Section 9.03 shall survive any termination of this Agreement, the
termination or assignment of the Commitments and the repayment of all
outstanding Loans.

(d) To the fullest extent permitted by applicable law, no Borrower shall assert,
and each Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any Letter of Credit or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof.

 

67



--------------------------------------------------------------------------------

Section 9.04. Set-offs; Sharing. (a) If (i) an Event of Default has occurred and
is continuing with respect to any Borrower and (ii) the Required Lenders have
requested the Administrative Agent to declare the Loans of such Borrower to be
immediately due and payable pursuant to Article 6, or the Loans of such Borrower
have become immediately due and payable without notice as provided in Article 6,
then the Administrative Agent, each Lender and each Issuing Lender are hereby
authorized by such Borrower at any time and from time to time, to the extent
permitted by applicable law, without notice to such Borrower (any such notice
being expressly waived by such Borrower), to set off and apply all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Administrative Agent or such Lender
or Issuing Lender, as the case may be, to or for the account of such Borrower
against any obligations of such Borrower to the Administrative Agent or such
Lender or Issuing Lender, as the case may be, now or hereafter existing under
this Agreement, regardless of whether any such deposit or other obligation is
then due and payable or is in the same currency or is booked or otherwise
payable at the same office as the obligation against which it is set off and
regardless of whether the Administrative Agent or such Lender or Issuing Lender,
as the case may be, shall have made any demand for payment under this Agreement.
The Administrative Agent and each Lender agree promptly to notify such Borrower
after any such set-off and application is made by such party; provided that any
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent and the Lenders under this
subsection are in addition to any other rights and remedies which they may have.

(b) Each Lender agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal and interest then due with respect to the Loans and Letter
of Credit Liabilities held by it which is greater than the proportion received
by any other Lender in respect of the aggregate amount of principal and interest
then due with respect to the Loans and Letter of Credit Liabilities held by such
other Lender, the Lender receiving such proportionately greater payment shall
purchase such participations in the Loans and Letter of Credit Liabilities held
by the other Lenders, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Loans and Letter of Credit Liabilities held by the Lenders shall be shared by
the Lenders pro rata; provided that nothing in this Section shall impair the
right of any Lender to exercise any right of set-off or counterclaim it may have
and to apply the amount subject to such exercise to the payment of indebtedness
of the Borrowers other than indebtedness in respect of the Loans and Letter of
Credit Liabilities. Each Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Loan or Letter of Credit Liability, whether or not acquired pursuant to the
foregoing arrangements, may exercise rights of set-off or counterclaim and other
rights with respect to such participation as fully as if

 

68



--------------------------------------------------------------------------------

such holder of a participation were a direct creditor of such Borrower in the
amount of such participation.

Section 9.05. Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrowers and the Required Lenders (and, if the
rights or duties of any Issuing Lender or the Administrative Agent are affected
thereby, by it); provided that no such amendment or waiver shall:

(a) unless signed by each affected Lender, (i) increase the Commitment of any
Lender, (ii) reduce the principal of or rate of interest on any Loan or the
amount to be reimbursed in respect of any Letter of Credit or any interest
thereon or any fees hereunder, (iii) postpone the date fixed for any payment of
principal of or interest on any Loan or for reimbursement in respect of any
Letter of Credit or any fees hereunder or for the termination of any Commitment
or (except as expressly provided in Section 2.18) the expiry date of any Letter
of Credit or (iv) alter the pro rata treatment of the Lenders as provided herein
in a manner adverse to any Lender;

(b) unless signed by all Lenders, change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Loans, or the number of Lenders,
which shall be required for the Lenders or any of them to take any action under
this Section or any other provision of this Agreement; or

(c) unless signed by a Designated Lender or its Designating Lender, subject such
Designated Lender to any additional obligation or affect its rights hereunder
(unless the rights of all the Lenders hereunder are similarly affected).

It is understood that the operation of Sections 2.17 and 2.19 in accordance with
their terms is not an amendment subject to this Section 9.05.

Section 9.06. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Borrowers may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void).

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans and/or Letter of Credit Liabilities at the

 

69



--------------------------------------------------------------------------------

time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans
and/or Letter of Credit Liabilities at the time owing to it or in the case of an
assignment to a Lender or an affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans and/or Letter of Credit Liabilities outstanding
thereunder) subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement, as hereinafter defined, with respect to
such assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default with respect to such Borrower has occurred and is continuing, each
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan and/or Letter of Credit Liability or the
Commitment assigned, except that this clause (ii) shall not apply to rights in
respect of outstanding Competitive Bid Loans and (iii) the parties to each
assignment shall execute and deliver to the Administrative Agent an agreement,
substantially in the form of Exhibit I hereto (an “Assignment and Assumption
Agreement”), together with a processing and recordation fee of $3,500, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to paragraph (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption Agreement, the Eligible Assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption Agreement, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption Agreement
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 8.03, 8.04 and 9.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain a copy of each Assignment and Assumption Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all

 

70



--------------------------------------------------------------------------------

purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i), (ii) or (iii) of Section 9.05(a)
that affects such Participant. Subject to paragraph (e) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12 and 2.15 and Article 8 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.04 as though it were a Lender, provided such
Participant agrees to be subject to Section 9.04 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations hereunder or under
any Note (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
hereunder or under any Note) to any Person except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

71



--------------------------------------------------------------------------------

(e) A Participant shall not be entitled to receive any greater payment under
Section 8.03 or 8.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent or except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant organized under the laws of a
jurisdiction outside the United States shall not be entitled to the benefits of
Section 8.04 unless such Participant complies with the requirements of
Section 8.04 as though it were a Lender (it being understood that the
documentation required under Section 8.04(f) shall be delivered to the
participating Lender)).

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.07. Designated Lenders. (a) Subject to the provisions of this
subsection (a), any Lender may at any time designate an Eligible Designee to
provide all or a portion of the Loans to be made by such Lender pursuant to this
Agreement; provided that such designation shall not be effective unless each
Borrower and the Administrative Agent consent thereto (which consents shall not
be unreasonably withheld). When a Lender and its Eligible Designee shall have
signed an agreement substantially in the form of Exhibit J hereto (a
“Designation Agreement”) and each Borrower and the Administrative Agent shall
have signed their respective consents thereto, such Eligible Designee shall
become a Designated Lender for purposes of this Agreement. The Designating
Lender shall thereafter have the right to permit such Designated Lender to
provide all or a portion of the Loans to be made by such Designating Lender
pursuant to Section 2.01 or 2.03, and the making of such Loans or portion
thereof shall satisfy the obligation of the Designating Lender to the same
extent, and as if, such Loans or portion thereof were made by the Designating
Lender. As to any Loans or portion thereof made by it, each Designated Lender
shall have all the rights that a Lender making such Loans or portion thereof
would have had under this Agreement and otherwise; provided that (x) its voting
rights under this Agreement shall be exercised solely by its Designating Lender
and (y) its Designating Lender shall remain solely responsible to the other
parties hereto for the performance of such Designated Lender’s obligations under
this Agreement, including its obligations in respect of the Loans or portion
thereof made by it. No additional Note shall be required to evidence the Loans
or portion thereof made by a Designated Lender; and the Designating Lender shall
be deemed to hold its Note as agent for its Designated Lender to the extent of
the Loans or portion thereof funded by such Designated Lender. Each Designating
Lender shall act as administrative agent for

 

72



--------------------------------------------------------------------------------

its Designated Lender and give and receive notices and other communications on
its behalf. Any payments for the account of any Designated Lender shall be paid
to its Designating Lender as administrative agent for such Designated Lender and
neither the Borrower nor the Administrative Agent shall be responsible for any
Designating Lender’s application of such payments. In addition, any Designated
Lender may, with notice to (but without the prior written consent of) each
Borrower and the Administrative Agent, (i) assign all or portions of its
interest in any Loans to its Designating Lender or to any financial institutions
consented to by each Borrower and the Administrative Agent that provide
liquidity and/or credit facilities to or for the account of such Designated
Lender to support the funding of Loans or portions thereof made by it and
(ii) disclose on a confidential basis any non-public information relating to its
Loans or portions thereof to any rating agency, commercial paper dealer or
provider of any guarantee, surety, credit or liquidity enhancement to such
Designated Lender.

(b) Each party to this Agreement agrees that it will not institute against, or
join any other person in instituting against, any Designated Lender any
bankruptcy, insolvency, reorganization or other similar proceeding under any
federal or state bankruptcy or similar law, for one year and a day after all
outstanding senior indebtedness of such Designated Lender is paid in full. The
Designating Lender for each Designated Lender agrees to indemnify, save, and
hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender. This subsection (b) shall survive the termination of this
Agreement.

Section 9.08. No Reliance on Margin Stock. Each of the Lenders represents to
each Agent and each of the other Lenders that it in good faith is not relying
upon any “margin stock” (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for in this Agreement.

Section 9.09. Confidentiality. (a) The Administrative Agent and each Lender
agrees to keep any information delivered or made available by the Borrowers
pursuant to this Agreement confidential from anyone other than persons employed
or retained by such Lender who are engaged in evaluating, approving, structuring
or administering the credit facility contemplated hereby; provided that nothing
herein shall prevent any Lender from disclosing such information (a) to its and
its affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (b) to any other Lender or to the Administrative Agent, (c) to
any other Person if reasonably incidental to the administration of the credit
facility contemplated hereby, (d) upon the order of any court or administrative
agency, (e) upon the request or demand of any regulatory agency or authority or
self regulatory authority, (f) which had been publicly disclosed other than as a
result of a disclosure by the Administrative Agent or any Lender prohibited by
this

 

73



--------------------------------------------------------------------------------

Agreement, (g) in connection with any litigation to which the Administrative
Agent, any Lender or its subsidiaries or Parent may be a party, (h) to the
extent necessary in connection with the exercise of any remedy hereunder, (i) to
such Lender’s or Administrative Agent’s legal counsel and independent auditors
and (j) subject to provisions substantially similar to those contained in this
Section, to any actual or proposed Participant, Eligible Assignee or Eligible
Designee or to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
any Borrower and its obligations and (k) to any rating agency or CUSIP Bureau
when required by it.

(b) Notwithstanding anything herein to the contrary, any party hereto (and any
employee, representative or other agent of thereof) may disclose to any and all
Persons, without limitation of any kind, the U.S. federal income tax treatment
and the U.S. federal income tax structure of the transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
that are provided to it relating to such tax treatment and tax structure.
However, no disclosure of any information relating to such tax treatment or tax
structure may be made to the extent nondisclosure is reasonably necessary in
order to comply with applicable securities laws.

Section 9.10. Governing Law; Submission to Jurisdiction. This Agreement and each
Note shall be governed by and construed in accordance with the laws of the State
of New York. Each Borrower hereby submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York or, if that
court does not have subject matter jurisdiction, of any State court located in
the City and County of New York and any appellate court thereof for purposes of
all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. Each Borrower irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

Section 9.11. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

Section 9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

74



--------------------------------------------------------------------------------

Section 9.13. USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that, pursuant to the requirements of the
USA PATRIOT Act, it may be required to obtain, verify and record information
that identifies such Borrower, which information includes the name and address
of such Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the USA PATRIOT Act.

Section 9.14. No Fiduciary Duty. Each Borrower agrees that in connection with
all aspects of the Loans and Letters of Credit contemplated by this Agreement
and any communications in connection therewith, such Borrower and its
Subsidiaries, on the one hand, and the Agents, the Lenders and their respective
affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agents, the Lenders or their respective affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.

Section 9.15. Survival. Each party’s rights and obligations under Articles 7, 8
and 9 shall survive the resignation or replacement of the Administrative Agent
or any assignment of rights by, or the replacement of, a Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations hereunder or under any Note.

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

By:  

/s/ Scott Sanders

  Name: Scott Sanders

  Title: Vice President and Treasurer

 

Address: 4 Irving Place

                New York, NY 10003

  Facsimile: (212) 228-6720

 

CONSOLIDATED EDISON, INC. By:  

/s/ Scott Sanders

  Name: Scott Sanders   Title: Vice President and Treasurer  

Address: 4 Irving Place

                New York, NY 10003

  Facsimile: (212) 228-6720

 

ORANGE AND ROCKLAND UTILITIES, INC.

By:  

/s/ John E. Perkins

  Name: John E. Perkins   Title: Treasurer  

Address: 4 Irving Place

                New York, NY 10003

  Facsimile: (212) 228-6720



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender

By:  

/s/ Peter Christensen

  Name:   Peter Christensen   Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Lender

By:  

/s/ Michael Mason

  Name:   Michael Mason   Title:   Director



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,
as Lender

By:  

/s/ Tyler J. McCarthy

  Name:   Tyler J. McCarthy   Title:   Director



--------------------------------------------------------------------------------

CITIBANK, N.A.,
as Lender

By:  

/s/ Maureen P. Maroney

  Name:   Maureen P. Maroney   Title:   Authorized Signatory



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,
as Lender

By:  

/s/ Ann E. Sutton

  Name:   Ann E. Sutton   Title:   Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Lender

By:  

/s/ Chi-Cheng Chen

  Name:   Chi-Cheng Chen   Title:   Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,
as Lender

By:  

/s/ Mark Walton

  Name:   Mark Walton   Title:   Authorized Signatory



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,
as Lender

By:  

/s/ Sherrie I. Manson

  Name:   Sherrie I. Manson   Title:   Senior Vice President



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.,
as Lender

By:  

/s/ Leon Mo

  Name:   Leon Mo   Title:   Authorized Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,
as Lender

By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,
as Lender

By:  

/s/ John N. Watt

  Name:   John N. Watt   Title:   Vice President



--------------------------------------------------------------------------------

UBS LOAN FINANCE, LLC,
as Lender

By:  

/s/ Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director

UBS LOAN FINANCE, LLC,
as Lender

By:  

/s/ Mary E. Evans

  Name:   Mary E. Evans   Title:   Associate Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender

By:  

/s/ Keith Luettel

  Name:   Keith Luettel   Title:   Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender

By:  

/s/ Edward D. Herko

  Name:   Edward D. Herko   Title:   Director

DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender

By:  

/s/ John McGill

  Name:   John McGill   Title:   Director



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,
as Lender

By:  

/s/ Thane Rattew

  Name:   Thane Rattew   Title:   Managing Director



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
as Lender

By:  

/s/ J. James Kim

  Name:   J. James Kim   Title:   Vice President



--------------------------------------------------------------------------------

T.D. BANK, N.A.,
as Lender

By:  

/s/ Shannon Batchman

  Name:   Shannon Batchman   Title:   Director



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY,
as Lender

By:  

/s/ Kimberly R. Costa

  Name:   Kimberly R. Costa   Title:   Vice President



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,
as Lender

By:  

/s/ Clifford Hoppe

  Name:   Clifford Hoppe   Title:   Second Vice President



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Title      Commitment  

JPMorgan Chase Bank, N.A.

     Administrative Agent       $ 160,000,000.00   

Bank of America, N.A.

     Syndication Agent       $ 160,000,000.00   

The Royal Bank of Scotland plc

     Syndication Agent       $ 160,000,000.00   

Citibank, N.A.

     Documentation Agent       $ 160,000,000.00   

Barclays Bank PLC

     Documentation Agent       $ 160,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

     Lender       $ 132,500,000.00   

Goldman Sachs Bank USA

     Lender       $ 132,500,000.00   

KeyBank, National Association

     Lender       $ 132,500,000.00   

Mizuho Corporate Bank, Ltd.

     Lender       $ 132,500,000.00   

Morgan Stanley Bank

     Lender       $ 132,500,000.00   

The Bank of New York Mellon

     Lender       $ 132,500,000.00   

UBS Loan Finance LLC

     Lender       $ 132,500,000.00   

Wells Fargo Bank, N.A.

     Lender       $ 132,500,000.00   

Deutsche Bank AG New York Branch

     Lender       $ 75,000,000.00   

The Bank of Nova Scotia

     Lender       $ 75,000,000.00   

U.S. Bank, National Association

     Lender       $ 75,000,000.00   

TD Bank, N.A.

     Lender       $ 75,000,000.00   

State Street Bank and Trust Company

     Lender       $ 45,000,000.00   

The Northern Trust Company

     Lender       $ 45,000,000.00   

Total

      $ 2,250,000,000.00   



--------------------------------------------------------------------------------

CONSOLIDATED EDISON, INC.

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

ORANGE AND ROCKLAND UTILITIES, INC.

PRICING SCHEDULE

Each of “Facility Fee Rate” “Euro-Dollar Margin” and “Base Rate Margin” for any
Borrower means, for any day, the rate per annum set forth below in the row
opposite such term and in the column corresponding to the Pricing Level for such
Borrower on such day:

 

Pricing Level

   Level I     Level II     Level III     Level IV     Level V  

Facility Fee Rate

     0.10 %      0.125 %      0.175 %      0.225 %      0.275 % 

Euro-Dollar Margin

     0.90 %      1.00 %      1.075 %      1.275 %      1.475 % 

Base Rate Margin

     0        0        0.075 %      0.275 %      0.475 % 

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:

“Level I Pricing” applies on any day on which the Borrower’s long-term debt is
rated A or higher by S&P or A2 or higher by Moody’s.

“Level II Pricing” applies on any day on which (i) the Borrower’s long-term debt
is rated A- or higher by S&P or A3 or higher by Moody’s and (ii) Level I Pricing
does not apply.

“Level III Pricing” applies on any day on which (i) the Borrower’s long-term
debt is rated BBB+ or higher by S&P or Baa1 or higher by Moody’s and
(ii) neither Level I Pricing nor Level II Pricing applies.

“Level IV Pricing” applies on any day on which (i) the Borrower’s long-term debt
is rated BBB or higher by S&P or Baa2 or higher by Moody’s and (ii) none of
Level I Pricing, Level II Pricing and Level III Pricing applies.

“Level V Pricing” applies on any day if no other Pricing Level applies on such
day.

“Moody’s” means Moody’s Investors Service, Inc. and it successors

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V Pricing applies on any day.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

The credit ratings to be utilized for purposes of this Schedule are those



--------------------------------------------------------------------------------

assigned to the senior unsecured long-term debt securities of the relevant
Borrower without third-party credit enhancement, and any rating assigned to any
other debt security of such Borrower shall be disregarded. The ratings in effect
for any day are those in effect at the close of business on such day.

In the case of split ratings from S&P and Moody’s, the rating to be used to
determine the applicable Pricing Level is the higher of the two (e.g., A/A3
results in Level I Pricing); provided that if the split is more than one full
rating category, a rating one notch below the higher of the two will be used
(e.g. A-/Baa2 results in Level III Pricing and A/Baa2 results in Level II
Pricing).



--------------------------------------------------------------------------------

EXHIBIT A

NOTE

New York, New York

                 , 20    

For value received, [CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.]
[CONSOLIDATED EDISON, INC.] [ORANGE AND ROCKLAND UTILITIES, INC.], a New York
corporation (the “Borrower”), promises to pay to the order of
                     or its registered assigns (the “Lender”), for the account
of its Applicable Lending Office, the unpaid principal amount of each Loan made
by the Lender to the Borrower pursuant to the Credit Agreement referred to below
on the maturity date provided for in the Credit Agreement. The Borrower promises
to pay interest on the unpaid principal amount of each such Loan on the dates
and at the rate or rates provided for in the Credit Agreement. All such payments
of principal and interest shall be made in lawful money of the United States in
Federal or other immediately available funds at the office of JPMorgan Chase
Bank, N.A., 270 Park Avenue, New York, New York.

All Loans made by the Lender, the respective types thereof and all repayments of
the principal thereof shall be recorded by the Lender and, if the Lender so
elects in connection with any transfer or enforcement hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding may be endorsed by the Lender on the schedule attached hereto,
or on a continuation of such schedule attached to and made a part hereof;
provided that the failure of the Lender to make (or any error in making) any
such recordation or endorsement shall not affect the Borrower’s obligations
hereunder or under the Credit Agreement.

This note is one of the Notes referred to in the Credit Agreement dated as of
October 27, 2011 among Consolidated Edison Company of New York, Inc.,
Consolidated Edison, Inc., Orange and Rockland Utilities, Inc. the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended from time to time, the “Credit Agreement”). Terms defined in the
Credit Agreement are used herein with the same meanings. Reference is made to
the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.

 

A-1



--------------------------------------------------------------------------------

[CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.]

[CONSOLIDATED EDISON, INC.]

[ORANGE AND ROCKLAND UTILITIES, INC.]

By:  

 

  Name:     Title:  

 

A-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Loan

  

Type of Loan

  

Amount of

Principal

Repaid

  

Notation

Made By

           

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPETITIVE BID QUOTE REQUEST

[Date]

 

To:    JPMorgan Chase Bank, N.A. (the “Administrative Agent”) From:   
[Consolidated Edison Company of New York, Inc.] [Consolidated Edison, Inc.]
[Orange and Rockland Utilities, Inc.] (the “Borrower”) Re:    Credit Agreement
(the “Credit Agreement”) dated as of October 27, 2011 among the Borrower, the
Lenders party thereto and the Administrative Agent

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):

Date of Borrowing:                     

 

Principal Amount1

   Interest Period2

$

  

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]

 

1 

Amount must be $5,000,000 or a larger multiple of $1,000,000.

2 

Not less than one month (LIBOR Auction) or not less than 7 days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period.

 

B-1



--------------------------------------------------------------------------------

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

[CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.]

[CONSOLIDATED EDISON, INC.]

[ORANGE AND ROCKLAND UTILITIES, INC.]

By:  

 

  Name:     Title:  

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INVITATION FOR COMPETITIVE BID QUOTES

 

To:    [Name of Lender] Re:    Invitation for Competitive Bid Quotes to
[CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.] [CONSOLIDATED EDISON, INC.]
[ORANGE AND ROCKLAND UTILITIES, INC.] (the “Borrower”)

Pursuant to Section 2.03 of the Credit Agreement dated as of October 27, 2011
among the Borrower, the Lenders party thereto and the undersigned, as
Administrative Agent, we are pleased on behalf of the Borrower to invite you to
submit Competitive Bid Quotes to the Borrower for the following proposed
Competitive Bid Borrowing(s):

Date of Borrowing:                     

 

Principal Amount

   Interest Period

$

  

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]

Please respond to this invitation by no later than [2:00 P.M.] [9:30 A.M.] (New
York City time) on [date].

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:  

 

  Authorized Officer

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPETITIVE BID QUOTE

 

To:    JPMorgan Chase Bank, N.A., as Administrative Agent Re:    Competitive Bid
Quote to [CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.] [CONSOLIDATED EDISON,
INC.] [ORANGE AND ROCKLAND UTILITIES, INC.] (the “Borrower”)

In response to your invitation on behalf of the Borrower dated             ,
        , we hereby make the following Competitive Bid Quote on the following
terms:

 

1. Quoting Lender:                                         

 

2. Person to contact at Quoting Lender:                                         

 

3.

Date of Borrowing:                     1

 

4. We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

 

Principal Amount2

   Interest Period3    Competitive  Bid
[Margin]4    [Absolute  Rate]5

$

        

$

        

[provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed $        .]2

 

1 

As specified in the related Invitation.

2 

Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Lender is willing to lend. Each bid must be made for
$5,000,000 or a larger multiple of $1,000,000.

3 

Not less than one month or not less than 7 days, as specified in the related
Invitation. No more than five bids are permitted for each Interest Period.

4 

Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period. Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”.

5 

Specify rate of interest per annum (to the nearest 1/10,000 of 1%).

 

D-1



--------------------------------------------------------------------------------

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement
dated as of October 27, 2011 among the Borrower, the Lenders party thereto and
yourselves, as Administrative Agent, irrevocably obligate(s) us to make the
Competitive Bid Loan(s) for which any offer(s) are accepted, in whole or in
part.

 

      Very truly yours,       [NAME OF LENDER] Dated:  

 

    By:  

 

        Authorized Officer

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

OPINION OF COUNSEL FOR

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

[Effective Date]

To the Lenders and the Administrative Agent

Referred to Below

c/o JPMorgan Chase Bank, N.A., as Administrative Agent

270 Park Avenue

New York, New York 10017

Dear Sirs:

I am the Vice President – Legal Services of Consolidated Edison Company of New
York, Inc., a New York corporation (the “Company”) and as such am familiar with
the legal affairs of the Company. I and other members of the Company’s Law
Department have represented the Company in connection with the Credit Agreement
dated as of October 27, 2011 (the “Credit Agreement”) among the Company,
Consolidated Edison, Inc., Orange and Rockland Utilities, Inc., the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used herein without definition are used as defined in the
Credit Agreement. This opinion is being rendered to you at the request of our
clients pursuant to Section 3.01(b) of the Credit Agreement.

In connection with this opinion letter, I have examined an execution copy of the
Credit Agreement and originals or copies, certified or otherwise identified to
my satisfaction, of such documents, corporate records and certificates of public
officials and have discussed the foregoing documents and such other matters with
such personnel of the Law Department and such officials of the Company, as I
considered necessary or appropriate to enable me to express the opinions stated
in this letter. In such examination, I have assumed the genuineness of all
documents submitted to me as originals, and the conformity to the originals of
all documents submitted to me as copies.

Based on the foregoing and subject to the other qualifications, assumptions and
limitations stated herein, it is my opinion that:

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of New York and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

 

E-1



--------------------------------------------------------------------------------

2. The execution, delivery and performance by the Company of the Credit
Agreement and the Notes are within the Company’s corporate powers, have been
duly authorized by all necessary corporate action and require no action by or in
respect of, or filing with, any governmental body, agency or official (except
(i) the approval of the PSC for borrowings with a maturity of more than one
year, which has been obtained for borrowings prior to December 31, 2012 under
one or more revolving credit agreements in amounts at any time outstanding of up
to $2.25 billion; (ii) the authorization by the FERC of short-term borrowings,
which has been obtained for borrowings prior to December 31, 2012 in amounts at
any time outstanding of up to 2.25 billion; and (iii) the filing of such reports
with the PSC and the FERC as may be required under law), and do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of the Company’s certificate of incorporation or by-laws or of any agreement,
judgment, injunction, order, decree or other instrument binding upon the Company
or result in the creation or imposition of any Lien on any asset of the Company.

3. The Credit Agreement constitutes a valid and binding agreement of the Company
and each Note issued thereunder today constitutes a valid and binding obligation
of the Company, in each case enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general principles of equity.

4. Except as otherwise disclosed in the Company’s periodic reports under the
Exchange Act, to the best of my knowledge, there is no action, suit or
proceeding pending or threatened against or affecting the Company before any
court or arbitrator or any governmental body, agency or official, in which there
is a reasonable possibility of an adverse decision which could materially
adversely affect the business, consolidated financial position or consolidated
results of operations of the Company and its Consolidated Subsidiaries,
considered as a whole, or which in any manner draws into question the validity
of the Credit Agreement or the Notes.

This letter is provided as a legal opinion only, and not as a guaranty or
warranty of the matters discussed herein. The opinion expressed in this letter
is limited to the matters stated herein, and no opinion is implied or may be
inferred beyond the matters expressly stated.

The opinions expressed in this letter are based on laws and regulations as in
effect on the date hereof and facts as I understand them as of the date hereof.
I am not assuming any obligation, and do not undertake to revise, update or
supplement this opinion letter after the date hereof notwithstanding any change
in applicable law or regulation or interpretation thereof, any amendment,
supplement modification or rescission of any document examined or relied on in
connection herewith, or any change in the facts, after the date hereof.

 

E-2



--------------------------------------------------------------------------------

I am a member of the Bar of the State of New York and I do not express any
opinion herein concerning any law other than the law of the State of New York
and the federal laws of the United States of America.

The opinions expressed in this letter are rendered in connection with the
transactions contemplated by the Credit Agreement solely for your benefit and
are not to be relied upon, quoted, circulated, used or otherwise referred to for
any other purpose, nor may it be relied upon by any other person, without my
prior written consent.

Very truly yours,

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

OPINION OF COUNSEL FOR

CONSOLIDATED EDISON, INC.

[Effective Date]

To the Lenders and the Administrative Agent

Referred to Below

c/o JPMorgan Chase Bank, N.A., as Administrative Agent

270 Park Avenue

New York, New York 10017

Dear Sirs:

I am the Vice President – Legal Services of Consolidated Edison Company of New
York, Inc. (“ConEd”), the principal subsidiary of Consolidated Edison, Inc., a
New York corporation (the “Company”), and as such am familiar with the legal
affairs of the Company. I and other members of ConEd’s Law Department have
represented the Company in connection with the Credit Agreement dated as of
October 27, 2011 (the “Credit Agreement”) among the Company, Consolidated Edison
Company of New York, Inc., Orange and Rockland Utilities, Inc., the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used herein without definition are used as defined in the
Credit Agreement. This opinion is being rendered to you at the request of our
clients pursuant to Section 3.01(b) of the Credit Agreement.

In connection with this opinion letter, I have examined an execution copy of the
Credit Agreement and originals or copies, certified or otherwise identified to
my satisfaction, of such documents, corporate records and certificates of public
officials and have discussed the foregoing documents and such other matters with
such personnel of the Law Department and such officials of the Company, as I
considered necessary or appropriate to enable me to express the opinions stated
in this letter. In such examination, I have assumed the genuineness of all
documents submitted to me as originals, and the conformity to the originals of
all documents submitted to me as copies.

Based on the foregoing and subject to the other qualifications, assumptions and
limitations stated herein, it is my opinion that:

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of New York and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

 

F-1



--------------------------------------------------------------------------------

2. The execution, delivery and performance by the Company of the Credit
Agreement and the Notes are within the Company’s corporate powers, have been
duly authorized by all necessary corporate action and require no action by or in
respect of, or filing with, any governmental body, agency or official, and do
not contravene, or constitute a default under, any provision of applicable law
or regulation or of the Company’s certificate of incorporation or by-laws or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon the Company or any Material Subsidiary or result in the creation or
imposition of any Lien on any asset of the Company or any Material Subsidiary.

3. The Credit Agreement constitutes a valid and binding agreement of the Company
and each Note issued thereunder today constitutes a valid and binding obligation
of the Company, in each case enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general principles of equity.

4. Except as otherwise disclosed in the Company’s periodic reports under the
Exchange Act, to the best of my knowledge, there is no action, suit or
proceeding pending or threatened against or affecting the Company or any
Material Subsidiary before any court or arbitrator or any governmental body,
agency or official, in which there is a reasonable possibility of an adverse
decision which could materially adversely affect the business, consolidated
financial position or consolidated results of operations of the Company and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of the Credit Agreement or the Notes.

5. Each of the Company’s Material Subsidiaries is a corporation validly existing
and in good standing under the laws of its jurisdiction of incorporation, and
has all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

This letter is provided as a legal opinion only, and not as a guaranty or
warranty of the matters discussed herein. The opinion expressed in this letter
is limited to the matters stated herein, and no opinion is implied or may be
inferred beyond the matters expressly stated.

The opinions expressed in this letter are based on laws and regulations as in
effect on the date hereof and facts as I understand them as of the date hereof.
I am not assuming any obligation, and do not undertake to revise, update or
supplement this opinion letter after the date hereof notwithstanding any change
in applicable law or regulation or interpretation thereof, any amendment,
supplement modification or rescission of any document examined or relied on in
connection herewith, or any change in the facts, after the date hereof.

I am a member of the Bar of the State of New York and I do not express any
opinion herein concerning any law other than the law of the State of New York
and the federal laws of the United States of America.

 

F-2



--------------------------------------------------------------------------------

The opinions expressed in this letter are rendered in connection with the
transactions contemplated by the Credit Agreement solely for your benefit and
are not to be relied upon, quoted, circulated, used or otherwise referred to for
any other purpose, nor may it be relied upon by any other person, without my
prior written consent.

Very truly yours,

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

OPINION OF COUNSEL FOR

ORANGE AND ROCKLAND UTILITIES, INC.

[Effective Date]

To the Lenders and the Administrative Agent

Referred to Below

c/o JPMorgan Chase Bank, N.A., as Administrative Agent

270 Park Avenue

New York, New York 10017

Dear Sirs:

I am the Vice President – Legal Services of Consolidated Edison Company of New
York, Inc. (“ConEd”), the principal subsidiary of Consolidated Edison, Inc. and
as such am familiar with the legal affairs of Orange and Rockland Utilities,
Inc., a New York corporation (the “Company”). I and other members of ConEd’s Law
Department have represented the Company in connection with the Credit Agreement
dated as of October 27, 2011 (the “Credit Agreement”) among the Company,
Consolidated Edison, Inc., Consolidated Edison Company of New York, Inc., the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used herein without definition are used as defined in the
Credit Agreement. This opinion is being rendered to you at the request of our
clients pursuant to Section 3.01(b) of the Credit Agreement.

In connection with this opinion letter, I have examined an execution copy of the
Credit Agreement and originals or copies, certified or otherwise identified to
my satisfaction, of such documents, corporate records and certificates of public
officials and have discussed the foregoing documents and such other matters with
such personnel of the Law Department and such officials of the Company, as I
considered necessary or appropriate to enable me to express the opinions stated
in this letter. In such examination, I have assumed the genuineness of all
documents submitted to me as originals, and the conformity to the originals of
all documents submitted to me as copies.

Based on the foregoing and subject to the other qualifications, assumptions and
limitations stated herein, it is my opinion that:

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of New York and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

 

G-1



--------------------------------------------------------------------------------

2. The execution, delivery and performance by the Company of the Credit
Agreement and the Notes are within the Company’s corporate powers, have been
duly authorized by all necessary corporate action and require no action by or in
respect of, or filing with, any governmental body, agency or official (except
(i) the approval of the PSC for borrowings with a maturity of more than one
year, which has been obtained for borrowings prior to December 31, 2013 under
one or more revolving credit agreements in amounts at any time outstanding of up
to $200 million; (ii) the authorization by the FERC of short-term borrowings,
which has been obtained for borrowings prior to July 31, 2012 in amounts at any
time outstanding of up to $250 million; and (iii) the filing of such reports
with the PSC and the FERC as may be required under law), and do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of the Company’s certificate of incorporation or by-laws or of any agreement,
judgment, injunction, order, decree or other instrument binding upon the Company
or any Material Subsidiary or result in the creation or imposition of any Lien
on any asset of the Company or any Material Subsidiary.

3. The Credit Agreement constitutes a valid and binding agreement of the Company
and each Note issued thereunder today constitutes a valid and binding obligation
of the Company, in each case enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general principles of equity.

4. Except as otherwise disclosed in the notes to the Company’s financial
statements (available on the Company’s website (www.oru.com)), to the best of my
knowledge, there is no action, suit or proceeding pending or threatened against
or affecting the Company or any Material Subsidiary before any court or
arbitrator or any governmental body, agency or official, in which there is a
reasonable possibility of an adverse decision which could materially adversely
affect the business, consolidated financial position or consolidated results of
operations of the Company and its Consolidated Subsidiaries, considered as a
whole, or which in any manner draws into question the validity of the Credit
Agreement or the Notes.

5. Each of the Company’s Material Subsidiaries is a corporation validly existing
and in good standing under the laws of its jurisdiction of incorporation, and
has all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

This letter is provided as a legal opinion only, and not as a guaranty or
warranty of the matters discussed herein. The opinion expressed in this letter
is limited to the matters stated herein, and no opinion is implied or may be
inferred beyond the matters expressly stated.

The opinions expressed in this letter are based on laws and regulations as in
effect on the date hereof and facts as I understand them as of the date hereof.
I am not assuming any obligation, and do not undertake to revise, update or

 

G-2



--------------------------------------------------------------------------------

supplement this opinion letter after the date hereof notwithstanding any change
in applicable law or regulation or interpretation thereof, any amendment,
supplement modification or rescission of any document examined or relied on in
connection herewith, or any change in the facts, after the date hereof.

I am a member of the Bar of the State of New York and I do not express any
opinion herein concerning any law other than the law of the State of New York
and the federal laws of the United States of America.

The opinions expressed in this letter are rendered in connection with the
transactions contemplated by the Credit Agreement solely for your benefit and
are not to be relied upon, quoted, circulated, used or otherwise referred to for
any other purpose, nor may it be relied upon by any other person, without my
prior written consent.

Very truly yours,

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H -1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 27, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Consolidated Edison Company of New York, Inc., Consolidated
Edison, Inc., Orange and Rockland Utilities, Inc., each lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                 , 20[    ]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 27, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Consolidated Edison Company of New York, Inc., Consolidated
Edison, Inc., Orange and Rockland Utilities, Inc., each lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                 , 20[    ]

 

H-2



--------------------------------------------------------------------------------

EXHIBIT H-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 27, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Consolidated Edison Company of New York, Inc., Consolidated
Edison, Inc., Orange and Rockland Utilities, Inc., each lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title: Date:                 , 20[    ]

 

H-3



--------------------------------------------------------------------------------

EXHIBIT H-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of October 27, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Consolidated Edison Company of New York, Inc., Consolidated
Edison, Inc., Orange and Rockland Utilities, Inc., each lender from time to time
party thereto and JPMorgan Chase Bank, N.A., Administrative Agent.

Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other loan document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title: Date:                 , 20[    ]

 

H-4



--------------------------------------------------------------------------------

EXHIBIT I

ASSIGNMENT AND ASSUMPTION AGREEMENT

AGREEMENT dated as of             , 20     among [NAME OF ASSIGNOR] (the
“Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement dated as of October 27, 2011 among CONSOLIDATED EDISON
COMPANY OF NEW YORK, INC., A NEW YORK CORPORATION (“CONED”), CONSOLIDATED
EDISON, INC., A NEW YORK CORPORATION (“HOLDINGS”) AND ORANGE AND ROCKLAND
UTILITIES, INC., A NEW YORK CORPORATION (“O&R” AND, TOGETHER WITH CONED AND
HOLDINGS, THE “BORROWERS”), the Assignor and the other Lenders party thereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”)
(as amended from time to time, the “Credit Agreement”);

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrowers in an aggregate principal amount at any time
outstanding not to exceed $        ;

WHEREAS, [Committed] Loans made to the Borrowers by the Assignor under the
Credit Agreement in the aggregate principal amount of $         are outstanding
at the date hereof;

WHEREAS, the Assignor has Letter of Credit Liabilities in an aggregate amount of
$         under the Credit Agreement at the date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $         (the “Assigned Amount”),
together with a corresponding portion of each of its outstanding [Committed]
Loans and Letter of Credit Liabilities, and the Assignee proposes to accept such
assignment and assume the corresponding obligations of the Assignor under the
Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein have
the respective meanings set forth in the Credit Agreement.

SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount and a corresponding portion of each of its outstanding
[Committed] Loans and Letter of Credit Liabilities, and the Assignee

 

I-1



--------------------------------------------------------------------------------

hereby accepts such assignment from the Assignor and assumes all of the
obligations of the Assignor under the Credit Agreement to the extent of the
Assigned Amount. Upon the execution and delivery hereof by the Assignor and the
Assignee and the execution of the consent attached hereto by the Borrowers and
the Administrative Agent and the payment of the amounts specified in Section 3
required to be paid on the date hereof (i) the Assignee shall, as of the date
hereof, succeed to the rights and be obligated to perform the obligations of a
Lender under the Credit Agreement with a Commitment in an amount equal to the
Assigned Amount and acquire the rights of the Assignor with respect to a
corresponding portion of each of its outstanding [Committed] Loans and Letter of
Credit Liabilities and (ii) the Commitment of the Assignor shall, as of the date
hereof, be reduced by the Assigned Amount, and the Assignor shall be released
from its obligations under the Credit Agreement to the extent such obligations
have been assumed by the Assignee. The assignment provided for herein shall be
without recourse to the Assignor.

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.1 Facility fees [and
commitment fees] accrued before the date hereof are for the account of the
Assignor and such fees accruing on and after the date hereof with respect to the
Assigned Amount are for the account of the Assignee. Each of the Assignor and
the Assignee agrees that if it receives any amount under the Credit Agreement
which is for the account of the other party hereto, it shall receive the same
for the account of such other party to the extent of such other party’s interest
therein and promptly pay the same to such other party.

SECTION 4. Consent of the Borrowers and the Administrative Agent. This Agreement
is conditioned upon the consent of the Issuing Lender [, the Borrower] and the
Administrative Agent pursuant to Section 9.06(b) of the Credit Agreement.

SECTION 5. No Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition or statements of the Borrowers, or the
validity and enforceability of the Borrowers’ obligations under the Credit
Agreement or any Note. The Assignee acknowledges that it has, independently and
without reliance on the Assignor, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of the
Borrowers.

 

1 

Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

 

I-2



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

[NAME OF ASSIGNOR] By:  

 

  Name:   Title: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

The undersigned consent to the foregoing assignment.

 

[CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.]

By:  

 

  Name:   Title: [CONSOLIDATED EDISON, INC.] By:  

 

  Name:   Title:

[ORANGE AND ROCKLAND UTILITIES, INC.]

 

I-3



--------------------------------------------------------------------------------

By:  

 

  Name:   Title: [LENDER NAME], as Issuing Lender By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

 

  Name:   Title:

 

I-4



--------------------------------------------------------------------------------

EXHIBIT J

DESIGNATION AGREEMENT

dated as of                  ,     

Reference is made to the Credit Agreement dated as of October 27, 2011 (as
amended from time to time, the “Credit Agreement”) among CONSOLIDATED EDISON
COMPANY OF NEW YORK, INC., A NEW YORK CORPORATION (“CONED”), CONSOLIDATED
EDISON, INC., A NEW YORK CORPORATION (“HOLDINGS”) AND ORANGE AND ROCKLAND
UTILITIES, INC., A NEW YORK CORPORATION (“O&R” AND, TOGETHER WITH CONED AND
HOLDINGS, THE “BORROWERS”), the LENDERS party thereto, CITIBANK, N.A., as
Syndication Agent, and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.

                     (the “Designator”) and                      (the
“Designee”) agree as follows:

(a) The Designator designates the Designee as its Designated Lender under the
Credit Agreement and the Designee accepts such designation.

(b) The Designator makes no representations or warranties and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of their obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

(c) The Designee (i) confirms that it is an Eligible Designee; (ii) appoints and
authorizes the Designator as its administrative agent and attorney-in-fact and
grants the Designator an irrevocable power of attorney to receive payments made
for the benefit of the Designee under the Credit Agreement and to deliver and
receive all communications and notices under the Credit Agreement, if any, that
the Designee is obligated to deliver or has the right to receive thereunder;
(iii) acknowledges that the Designator retains the sole right and responsibility
to vote under the Credit Agreement, including, without limitation, the right to
approve any amendment or waiver of any provision of the Credit Agreement; and
(iv) agrees that the Designee shall be bound by all such votes, approvals,
amendments and waivers and all other agreements of the Designator pursuant to or
in connection with the Credit Agreement, all subject to Section 9.05(c) of the
Credit Agreement.

(d) The Designee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Article 4 or delivered pursuant to Article 5 thereof and such other
documents and information as it has deemed appropriate to make its own credit

 

J-1



--------------------------------------------------------------------------------

analysis and decision to enter into this Designation Agreement and (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Designator or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking any action it may be permitted to take under
the Credit Agreement. The Designee acknowledges that it is subject to and bound
by the confidentiality provisions of the Credit Agreement (except as provided in
Section 9.07(a) thereof).

(e) Following the execution of this Designation Agreement by the Designator and
the Designee and the consent hereto by the Borrowers, it will be delivered to
the Administrative Agent for its consent. This Designation Agreement shall
become effective when the Administrative Agent consents hereto or on any later
date specified on the signature page hereof.

(f) Upon the effectiveness hereof, the Designee shall have the right to make
Loans or portions thereof as a Lender pursuant to Section 2.01 or 2.03 of the
Credit Agreement and the rights of a Lender related thereto. The making of any
such Loans or portions thereof by the Designee shall satisfy the obligations of
the Designator under the Credit Agreement to the same extent, and as if, such
Loans or portions thereof were made by the Designator.

(g) This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

Effective Date:                 ,     

 

[NAME OF DESIGNATOR] By:  

 

  Name:   Title: [NAME OF DESIGNEE] By:  

 

  Name:   Title:

The undersigned consent to the foregoing assignment.

 

J-2



--------------------------------------------------------------------------------

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

By:  

 

  Name:   Title: CONSOLIDATED EDISON, INC. By:  

 

  Name:   Title: ORANGE AND ROCKLAND UTILITIES, INC. By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

 

  Name:   Title:

 

J-3



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF EXTENSION AGREEMENT

JPMorgan Chase Bank, N.A.

as Administrative Agent

under the Credit Agreement

referred to below

Ladies and Gentlemen:

The undersigned hereby agrees to extend, effective [Extension Date], the
Termination Date under the Credit Agreement dated as of October 27, 2011 (as
further amended from time to time, the “Credit Agreement”) among Consolidated
Edison Company of New York, Inc., Consolidated Edison, Inc. Orange and Rockland
Utilities, Inc., the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, for one year to [date to which the Termination Date is
extended]. Terms defined in the Credit Agreement are used herein with the same
meaning.

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York.

 

[LENDERS] By:  

 

  Name:   Title:

 

J-4



--------------------------------------------------------------------------------

Agreed and accepted:

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

By:  

 

  Name:   Title:

CONSOLIDATED EDISON, INC.

By:  

 

  Name:   Title:

ORANGE AND ROCKLAND UTILITIES, INC.

By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

 

  Name:   Title:

 

5